Exhibit 10.1

 
SECOND AMENDMENT
 
This Second Amendment, dated as of March 10, 2010 (this “Amendment”), to the
Credit Agreement  dated as of April 19, 2006, as amended by the First Amendment
dated as of December 23, 2008 (the “Credit Agreement”), among AVIS BUDGET
HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL, LLC (the “Borrower”), the
subsidiary borrowers from time to time parties thereto, the several lenders from
time to time parties thereto (the “Lenders”), BANK OF AMERICA, N.A., CREDIT
AGRICOLE CORPORATE & INVESTMENT BANK NEW YORK BRANCH (formerly known as CALYON)
and CITICORP USA, INC. as documentation agents, WACHOVIA BANK, NATIONAL
ASSOCIATION as co-documentation agent, DEUTSCHE BANK SECURITIES INC. as
syndication agent and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”; and together with the other agents named therein, the
“Agents”).
 
W I T N E S S E T H:
 
 
WHEREAS, Holdings, the Borrower, the Lenders and the Agents are parties to the
Credit Agreement;  
 
 
WHEREAS, the Borrower has requested that the Lenders agree to extend the tenor
of their respective Term Loans and Revolving Commitments, as applicable, and
amend certain other terms in the Credit Agreement in the manner provided for
herein; and  
 
 
WHEREAS, the Administrative Agent and the Lenders are willing to agree to the
requested amendments subject to the provisions of this Amendment;  
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
1. Defined Terms.  Unless otherwise defined herein, capitalized terms are used
herein as defined in the Credit Agreement as amended hereby.
 
2. Amendments.  The Credit Agreement (including the Annexes, Schedules and
Exhibits thereto) is hereby amended in accordance with Exhibit A hereto: (a) by
deleting each term thereof which is lined out and (b) by inserting each term
thereof which is double underlined, in each case in the place where such term
appears therein.
 
3. Extension of Maturity Date.
 
(a)           Each Extending Term Loan Lender hereby extends the final maturity
date applicable to all or any portion of its Term Loan (as detailed on its
signature page hereto) to the Extended Term Loan Maturity Date. The final
maturity date applicable to each other Term Lender (in each case, a
“Non-Extending Term Loan Lender”) shall be the Non-Extended Term Loan Maturity
Date, and the Extending Lenders understand and agree that the Term Loans of each
Non-Extending Term Loan Lender shall become due and be payable, together with
all interest and fees related thereto, on the Non-Extended Term Loan Maturity
Date.
 
(b) Each Extending Revolving Lender hereby extends the termination date as
applicable to all or any portion of its Revolving Commitment (as detailed on its
signature page hereto) to the Extended Revolving Termination Date.  The
termination date applicable to each other Revolving Lender (in each case, a
“Non-Extending Revolving Lender”; Non-Extending Revolving Lenders and
Non-Extending Term Loan Lenders, collectively, the “Non-Extending Lenders”)
shall be the Non-Extended Revolving Termination Date and the Extending Lenders
understand and agree that
 

--------------------------------------------------------------------------------


the Revolving Loans of each Non-Extending Revolving Lender shall become due and
payable, together with all interest and fees related thereto, on the
Non-Extended Revolving Termination Date.


4. Reduction in Revolving Commitment and Prepayment of Term Loans.  On the
Second Amendment Effective Date, the Borrower shall (a) reduce the Extended
Revolving Commitment of each Extending Revolving Lender that has delivered a
Commitment Reduction Notice substantially in the form of Exhibit B hereto in an
amount equal to 20% of such Extending Revolving Lender’s Extended Revolving
Commitment and (b) prepay pro rata the principal amounts owing to the Term
Lenders so that the sum of (i) the aggregate amount of Term Loans outstanding
and (ii) the aggregate amount of Revolving Commitments outstanding after giving
effect to the reduction pursuant to clause (a) above shall not exceed
$1,500,000,000. With respect to the prepayment of the Term Loans, each Extending
Term Loan Lender shall have the right to refuse such prepayment by checking the
applicable box on its signature page hereto indicating such refusal, and any
prepayment of the Term Loans so refused shall be reallocated and applied pro
rata towards the payment of the principal amounts of (i) the then outstanding
Term Loans of the Non- Extending Term Loan Lenders and (ii) any portion of the
then outstanding Term Loans of the Extending Term Loan Lenders not being
extended pursuant to this Amendment.
 
5. Allocation and Repayment of Revolving Loans and Letters of
Credit.  Notwithstanding anything in the Credit Agreement to the contrary:
 
                        (a)          From the Second Amendment Effective Date
until the Non-Extended Revolving Termination Date, all Revolving Loans shall be
made in accordance with the aggregate Revolving Commitments (including both the
Extended Revolving Commitments and the Non-Extended Revolving Commitments
thereunder from time to time in effect).
 
(b)           On the Second Amendment Effective Date, the participations in any
outstanding Letters of Credit shall be reallocated so that after giving effect
thereto the Extending Revolving Lenders and the Non-Extending Revolving Lenders
thereunder shall share ratably in the Aggregate Exposures thereunder in
accordance with the aggregate Revolving Commitments (including both the Extended
Revolving Commitments and the Non-Extended Revolving Commitments thereunder from
time to time in effect). Thereafter until the Non-Extended Revolving Termination
Date, the participations in any new Letters of Credit shall be allocated in
accordance with the aggregate Revolving Commitments.  On the Non-Extended
Revolving Termination Date, the participations in the outstanding Letters of
Credit of the Non-Extending Revolving Lenders shall be reallocated to the
Extending Revolving Lenders ratably in accordance with their Extended Revolving
Commitments but in any case, only to the extent the sum of the outstanding
Revolving Extensions of Credit of all Extending Revolving Lenders before giving
effect to such reallocation plus the participations in the outstanding Letters
of Credit of the Non-Extending Revolving Lenders does not exceed the total
Revolving Commitments of all Extending Revolving Lenders.
 
(c)            If the reallocation described in clause (b) above cannot, or can
only partially, be effected as a result of the limitations set forth therein,
the Borrower shall within five Business Days following notice by the
Administrative Agent, either (x) cash collateralize such Non-Extending Revolving
Lender’s participations in the outstanding Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (b) above) or (y) backstop
such Non-Extending Revolving Lender’s participations in the Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (b) above)
with a letter of credit reasonably satisfactory to the Issuing Lender, in each
case, for so long as any Letters of Credit are outstanding.


6. Replacement Lenders.  The Lenders party hereto and the Administrative Agent
agree that the Borrower shall have the right on or before the Non-Extended Term
Loan Maturity Date (with respect to Term Loans) or Non-Extended Revolving
Termination Date (with respect to Revolving Commitments) to replace, in whole or
in part (but if in part, in an aggregate principal amount of not
 

--------------------------------------------------------------------------------


less than $1,000,000 (with respect to Term Loans) and $5,000,000 (with respect
to Revolving Commitments) (other than in the case of the replacement of all of a
Non-Extending Lender’s interest under the Credit Agreement)), the Commitment of
any Non-Extending Lender with increases in the outstanding Term Loans or
Revolving Commitments of one or more Extending Lenders or with new Term Loans or
Revolving  Commitments of one or more other lenders or financial institutions or
other entities that will become “Lenders” (each, a “Replacement Term Loan
Lender” or “Replacement Revolving Lender”, as applicable; the Replacement Term
Loan Lenders and Replacement Revolving Lenders collectively, the “Replacement
Lenders”), subject (in the case of the replacement of the Term Loans or
Revolving Commitments of any Non-Extending Lenders) to the payment at par of all
amounts, including principal and accrued interest and fees, owing to such
Non-Extending Lender with respect to the portion of the Term Loans or the
Revolving Commitments, as applicable, being replaced under the Credit Agreement.
Each Replacement Lender shall (i) be subject to the consent of the Borrower and
the Administrative Agent (such consent, in each case, shall not be unreasonably
withheld) and (ii) have entered into an Assignment and Assumption or other
documentation reasonably satisfactory to the Borrower and the Administrative
Agent pursuant to which such Replacement Lender shall assume all or part of the
outstanding Term Loan or Revolving Commitment of such Non-Extending Lender or
shall agree to have a new or additional Term Loan or Revolving Commitment under
which Loans may be borrowed only from the date of any reduction in or
termination of the Term Loan or Revolving Commitment of such Non-Extending
Lender; provided that after giving effect to any such replacement, the aggregate
amount of the outstanding Term Loans and Revolving Commitments under the Credit
Agreement shall not exceed the Maximum Facilities Amount. For the avoidance of
doubt, after the Second Amendment Effective Date and on or before the
Non-Extended Term Loan Maturity Date (with respect to Term Loans) or
Non-Extended Revolving Termination Date (with respect to Revolving Commitments),
any Non-Extending Lender that has not been replaced may, with the consent of the
Borrower, extend all, or a portion of, its Term Loan or Revolving Commitment
(but if electing to extend only a portion of its Term Loan or Revolving
Commitment, in an aggregate amount not less than $1,000,000 and $5,000,000,
respectively), converting such Lender (as to the portion so extended) into an
Extending Term Loan Lender or Extending Revolving Lender, as applicable.
 
7. Termination of Local Facilities.  On and as of the Second Amendment Effective
Date, each New Local Facility (as defined in the existing Credit Agreement
before giving effect to the Second Amendment) shall be terminated, the
commitments outstanding thereunder shall be redesignated for availability under
the Revolving Facility and each letter of credit outstanding thereunder shall be
deemed to be a Letter of Credit outstanding under the Revolving Facility.
 
8. Fees.
 
(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Extending Term Loan Lender that has executed and delivered a
counterpart of this Amendment by 5:00 P.M., New York City time, on March 8,
2010, an extension fee in an amount equal to 12.5 basis points of such Lender’s
Extended Term Loan.
 
(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Extending Revolving Lender that has executed and delivered a
counterpart of this Amendment by 5:00 P.M., New York City time, on March 8,
2010, an extension fee in an amount equal to 100.0 basis points of such Lender’s
Extended Revolving Commitment.
 
9.           Representations and Warranties.  On and as of the date hereof,
after giving effect to this Amendment, the Borrower hereby confirms that the
representations and warranties set forth in Section 4 of the Credit Agreement
are true and correct in all material respects except to the extent that such
representations and warranties expressly relate solely to a specific earlier
date.
 

--------------------------------------------------------------------------------


10.           Effectiveness of Amendment.  This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the “Second
Amendment Effective Date”):
 
(a)  
the Lenders shall have consented to extend at least 75% of the existing Term
Loans; provided that the Borrower shall have the right to waive this condition
in its sole discretion;

 
(b)  
the Borrower shall have received, or substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Section, shall
receive gross cash proceeds of not less than $250,000,000 from a public or
private capital markets transaction not otherwise prohibited by the terms of the
Credit Agreement (as amended by this Amendment); and

 
(c)  
the Administrative Agent shall have received the following:

 
(i)  
counterparts to this Amendment duly executed by Holdings, the Borrower, the
Majority Facility Lenders for each Facility, each Extending Revolving Lender and
each Extending Term Loan Lender

 
(ii)  
an extension fee for the account of each Extending Term Loan Lender that is a
party to this Amendment in accordance with Section 8(a) hereof;

 
(iii)  
an extension fee for the account of each Extending Revolving Lender that is a
party to this Amendment in accordance with Section 8(b) hereof;

 
(iv)  
all other fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel)
required to be paid;

 
(v)  
executed counterparts from each Loan Party of the Guarantee and Collateral
Acknowledgement substantially in the form attached hereto as Exhibit C;



(vi)  
certified resolutions from the board of directors, members or other similar body
of each Loan Party authorizing the execution, delivery and performance of the
Amendment; and



(vii)  
the legal opinion of Kirkland & Ellis LLP, counsel to the Loan Parties and each
special and local counsel as may be reasonably requested by the Administrative
Agent.  Each such legal opinion shall cover such customary matters incidental to
the Amendment as the Administrative Agent may request and shall be addressed to
the Administrative Agent and the Lenders.

 
10.           Continuing Effect; No Other Amendments or Consents.  Except as
expressly provided herein, all of the terms and provisions of the Credit
Agreement are and shall remain in full force and effect.  The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period.
 

--------------------------------------------------------------------------------


11.           Expenses.  The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.
 
12.           Counterparts.  This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.
 
13.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
 


 
 
 
 
 
AVIS BUDGET HOLDINGS, LLC
 
 
 
 
 
               By
/s/ Rochelle Tarlowe
 
 
 
 
Name:  Rochelle Tarlowe
Title:    Vice President and Treasurer
 



 
 
 
 
 
AVIS BUDGET CAR RENTAL, LLC
 
 
 
 
               By
/s/ Rochelle Tarlowe
 
 
 
 
Name: Rochelle Tarlowe
Title:  Vice President and Treasurer
 
 

--------------------------------------------------------------------------------






 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 
 
             By
/s/ Robert P. Kellas
 
 
 
 
 
 
 
Name:  Robert P. Kellas
 Title:   Executive Director
 
 

 

--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A.,
           as an Extending Term Loan Lender
 
 
 
 
 
 
 
 
                By
 /s/ Susan E. Atkins
 
 
 
 
Name:  Susan E. Atkins
Title:    Managing Director

--------------------------------------------------------------------------------

 

 
 
 
 
 
J.P. Morgan Whitefriars Inc.,
           as an Extending Term Loan Lender
 
 
 
             By
/s/ Virginia R. Conway    
 
 
 
 
 
 
 
Name:  Virginia R. Conway
 Title:   Attorney-in-Fact
 

 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
Citibank, N.A.,
           as an Extending Term Loan Lender
 
 
 
             By
/s/ Brian Blessing   
 
 
 
 
 
 
 
Name:  Brian Blessing
 Title:   Attorney-in-Fact



 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
Deutsche Bank AG New York Branch,
           as an Extending Term Loan Lender
 
 
 
             By
/s/ Edward Schaffer  
 
 
 
 
 
 
 
Name:  Edward Schaffer
 Title:   Vice President

 
 
 
 
 
 
             By
/s/ Peter Schoepe     
 
 
 
 
 
 
 
Name:  Peter Schoepe
 Title:   Authorized Signatory

 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
Deutsche Bank AG London Branch,
           as an Extending Term Loan Lender
 
 
 
             By
/s/ Deirdre Cesario    
 
 
 
 
 
 
 
Name:  Deirdre Cesario
 Title:   Assistant Vice President

 
 
 
 
 
             By
/s/ Angeline Quintana     
 
 
 
 
 
 
 
Name:  Angeline Quintana
 Title:   Assistant Vice President

 
 

--------------------------------------------------------------------------------

 


 
 
 
 
Wells Fargo Bank,
as an Extending Term Loan Lender
 
 
 
             By
/s/ Ross Berger
 
 
 
 
 
 
 
Name:  Ross Berger
 Title:   Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
Bank of America, N.A.,
as an Extending Term Loan Lender
 
 
 
             By
/s/ Jonathan M. Barnes
 
 
 
 
 
 
 
Name:  Jonathan M. Barnes
 Title:   Vice President

 
 

--------------------------------------------------------------------------------

 
 
 
____________,
           as an Extending Term Loan Lender





 


By:  ____________                                                     
Name:
Title:
 


 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
as an Extending Revolving Lender
 
 
 
             By
/s/ Robert P. Kellas
 
 
 
 
 
 
 
 
 
Name:  Robert P. Kellas
 Title:   Executive Director

 

--------------------------------------------------------------------------------



 
 
Credit Agricole Corporate and Investment Bank,
as an Extending Revolving Lender
 
 
 
             By
/s/ Rod Hurst   
 
 
 
 
 
 
 
 
 
Name:  Rod Hurst
 Title:   Managing Director


 
 
 
 
 
             By
/s/ Yuri Muzichenko  
 
 
 
 
 
 
 
 
 
Name:  Yuri Muzichenko
 Title:   Director

 


--------------------------------------------------------------------------------


 
 
Wachovia Bank, National Association,
as an Extending Revolving Lender
 
 
 
             By
/s/ Ronald F. Bentien, Jr.
 
 
 
 
 
 
 
Name:  Ronald F. Bentien, Jr.
 Title:   Director

 

--------------------------------------------------------------------------------

 
 
 
 
 
Deutsche Bank AG New York Branch,
as an Extending Revolving Lender
 
 
 
             By
/s/ Omayra Laucella  
 
 
 
 
 
 
 
 
 
Name:  Omayra Laucella
 Title:   Vice President


 
 
 
 
 
             By
/s/ Carin Keegan
 
 
 
 
 
 
 
 
 
Name:  Carin Keegan
 Title:   Director

--------------------------------------------------------------------------------

 
 
 
Citibank, N.A.,
as an Extending Revolving Lender
 
 
 
             By
/s/ Michael M. Schadt
 
 
 
 
 
 
 
 
 
 
 
Name:  Michael M. Schadt
 Title:   Director

 

--------------------------------------------------------------------------------




 
 
 
Wells Fargo Bank, National Association,
as an Extending Revolving Lender
 
 
 
             By
/s/ Jennifer Clark
 
 
 
 
 
 
 
 
 
 
 
Name:  Jennifer Clark
 Title:   Vice President
 

 

--------------------------------------------------------------------------------


 
 
 
Bank of America, N.A.,
as an Extending Revolving Lender
 
 
 
             By
/s/ Chas A. McDonell
 
 
 
 
 
 
 
 
 
Name:  Chas A. McDonell
 Title:   Senior Vice President

 
 

--------------------------------------------------------------------------------


____________,
           as an Extending Revolving Lender


 
 


By: ____________                                                     
Name:
Title:
 


 
 

--------------------------------------------------------------------------------

 
 


____________,
           as an Amending Non-Extending Lender


 


By: ____________                                                     
Name:
Title:
 


 
 

--------------------------------------------------------------------------------


 


EXHIBIT A



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CREDIT AGREEMENT1
 
among
 
AVIS BUDGET HOLDINGS, LLC,
 
AVIS BUDGET CAR RENTAL, LLC,
as Borrower,
 
The Subsidiary Borrowers from Time to Time Parties Hereto,
 
The Several Lenders from Time to Time Parties Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
 
BANK OF AMERICA, N.A.,
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
NEW YORK BRANCH (formerly known as CALYON),
and
CITICORP USA, INC.,
as Documentation Agents,


and


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent
 
Dated as of April 19, 2006
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

JPMORGAN SECURITIES INC.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

 
 
1 Reflects changes made pursuant to the Second Amendment dated as of March 10,
2010

 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 


 
SECTION 1.                      DEFINITIONS
1
1.1           Defined Terms
1
1.2           Other Definitional Provisions
25
SECTION 2.                      AMOUNT AND TERMS OF COMMITMENTS
26
2.1           Term Commitments
26
2.2           Procedure for Term Loan Borrowing
26
2.3           Repayment of Term Loan
27
2.4           Revolving Commitments
27
2.5           Procedure for Revolving Loan Borrowing
28
2.6           Swingline Commitment
28
2.7           Procedure for Swingline Borrowing; Refunding of Swingline Loans
29
2.8           Commitment Fees, et
30
2.9           Termination or Reduction of Revolving Commitments
30
2.10           Optional Prepayments
31
2.11           Mandatory Prepayments
31
2.12           Conversion and Continuation Options
32
2.13           Limitations on Eurocurrency Tranche
32
2.14           Interest Rates and Payment Dates
32
2.15           Computation of Interest and Fees
33
2.16           Inability to Determine Interest Rate
33
2.17           Pro Rata Treatment and Payments
33
2.18           Requirements of Law
35
2.19           Taxes
36
2.20           Indemnity
37
2.21           Change of Lending Office
38
2.22           Replacement of Lenders
38
2.23           Incremental Facilities
38
2.24           Prepayments Required Due to Currency Fluctuation
40
2.25           Defaulting Lenders
41
SECTION 3.                      LETTERS OF CREDIT
42
3.1           L/C Commitment
42
3.2           Procedure for Issuance of Letter of Credit
42
3.3           Fees and Other Charges
43
3.4           L/C Participations
43
3.5           Reimbursement Obligation of the Borrowe
44
3.6           Obligations Absolute
44
3.7           Letter of Credit Payments
45
3.8           Applications
45
3.9           Existing Letters of Credit
45


 
 

--------------------------------------------------------------------------------




SECTION 4                      REPRESENTATIONS AND WARRANTIES
45
4.1           Financial Condition
45
4.2           No Change
46
4.3           Existence; Compliance with Law
46
4.4           Power; Authorization; Enforceable Obligations
46
4.5           No Legal Bar
46
4.6           Litigation
46
4.7           No Default
47
4.8           Ownership of Property; Liens
47
4.9           Intellectual Property
47
4.10           Taxes
47
4.11           Federal Regulations
47
4.12           ERISA
47
4.13           Investment Company Act; Other Regulations
48
4.14           Subsidiaries
48
4.15           Use of Proceeds
48
4.16           Accuracy of Information, etc
48
4.17           Security Documents
48
4.18           Certain Documents
49
SECTION 5.                      CONDITIONS PRECEDENT
49
5.1           Conditions to Initial Extension of Credit
49
5.2           Conditions to Each Extension of Credit
51
SECTION 6                      AFFIRMATIVE COVENANTS
51
6.1           Financial Statements
51
6.2           Certificates; Other Information
52
6.3           Payment of Obligations
53
6.4           Maintenance of Existence; Compliance
53
6.5           Maintenance of Property; Insurance
53
6.6           Inspection of Property; Books and Records; Discussions
53
6.7           Notices
54
6.8           Environmental Laws
54
6.9           Additional Collateral, etc
55
SECTION 7                      NEGATIVE COVENANTS
56
7.1           Financial Condition Covenants
56
7.2           Indebtedness
57
7.3           Liens
59
7.4           Fundamental Changes
61
7.5           Disposition of Property
61
7.6           Restricted Payments
62
7.7           Investments
63



 
 

--------------------------------------------------------------------------------




7.8           Optional Payments and Modifications of Certain Agreements
64
7.9           Transactions with Affiliates
64
7.10           Sales and Leasebacks
65
7.11           Changes in Fiscal Periods
65
7.12           Clauses Restricting Subsidiary Distributions
65
7.13           Lines of Business
65
7.14           Business Activities of Holdings
65
SECTION 8.                      EVENTS OF DEFAULT
66
SECTION 9                      THE AGENTS
68
9.1           Appointment
68
9.2           Delegation of Duties
69
9.3           Exculpatory Provisions
69
9.4           Reliance by Administrative Agent
69
9.5           Notice of Default
69
9.6           Non-Reliance on Agents and Other Lenders
70
9.7           Indemnification
70
9.8           Agent in Its Individual Capacity
70
9.9           Successor Administrative Agent
71
9.10           Co-Documentation Agent, Documentation Agent and Syndication Agent
71
SECTION 10                                MISCELLANEOUS
71
10.1           Amendments and Waivers
71
10.2           Notices
73
10.3           No Waiver; Cumulative Remedies
74
10.4           Survival of Representations and Warranties
74
10.5           Payment of Expenses and Taxes
74
10.6           Successors and Assigns; Participations and Assignments
75
10.7           Adjustments; Set-off
78
10.8           Counterparts
78
10.9           Severability
78
10.10           Integration
78
10.11           GOVERNING LAW
79
10.12           Submission To Jurisdiction; Waivers
79
10.13           Judgment
79
10.14           Acknowledgements
79
10.15           Releases of Guarantees and Liens
80
10.16           Confidentiality
80
10.17           WAIVERS OF JURY TRIAL
80
10.18           USA Patriot Act
81



 




 
 

--------------------------------------------------------------------------------

 


SCHEDULES:
 
1.1A           Commitments
1.1B           Excluded Subsidiaries
1.1C           Mandatory Costs
1.1D           Separation Agreement
1.1E           Tax Sharing Agreement
1.1F           Mortgaged Properties
2                Extended and Non-Extended Revolving Commitments
3.9             Existing Letters of Credit
4.4             Consents, Authorizations, Filings and Notices
4.9             Intellectual Property Matters
4.14           Subsidiaries
4.17           UCC Filing Jurisdictions
7.2(f)         Existing Indebtedness
7.3(g)        Existing Liens
7.5(h)        Dispositions
7.7(k)        Investments
7.9             Permitted Transactions
7.12           Certain Agreements


EXHIBITS:
 
A           Form of Guarantee and Collateral Agreement
B           Form of Compliance Certificate
C           Form of Closing Certificate
D           Form of Assignment and Assumption
E           Form of Legal Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
F           Form of Exemption Certificate
G           Form of Joinder
H           Form of Mortgage


ANNEXES:


A           Form of Fleet Financing Forecast


 
 

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT (this “Agreement”), dated as of April 19, 2006, among AVIS
BUDGET HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), AVIS
BUDGET CAR RENTAL, LLC, a Delaware limited liability company (the “Borrower”),
the Subsidiary Borrowers (as defined herein) from time to time parties hereto,
the several banks and other financial institutions or entities from time to time
parties hereto (the “Lenders”), DEUTSCHE BANK SECURITIES INC., as syndication
agent (in such capacity, the “Syndication Agent”), BANK OF AMERICA, N.A., CREDIT
AGRICOLE CORPORATE & INVESTMENT BANK NEW YORK BRANCH (formerly known as CALYON)
and CITICORP USA, INC., as documentation agents (in such capacity, the
“Documentation Agents”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
co-documentation agent (in such capacity, the “Co-Documentation Agent”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.
 
The parties hereto hereby agree as follows:
 
SECTION 1.                      DEFINITIONS
 
1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b)(i) the Federal Funds Effective Rate in effect on such day plus (ii) ½
of 1% and (c)(i) the Eurocurrency Rate for a one month interest period in effect
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (ii) 1%.  For purposes hereof:  (1) “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank in connection with extensions of credit to debtors) and (2)
the Eurocurrency Rate for any day shall be based on the rate for deposits in
Dollars appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, respectively.
 
 “ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“AESOP Base Indenture”:  the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between the AESOP Issuer and the AESOP Trustee, as amended,
modified or supplemented from time to time.
 
“AESOP Financing Program”:  the transactions contemplated by the AESOP Base
Indenture, as it may be from time to time further amended, supplemented or
modified, and the instruments and agreements referenced therein and otherwise
executed in connection therewith, and any successor program.
 
 “AESOP Indebtedness”:  any Indebtedness incurred pursuant to the AESOP
Financing Program.
 
“AESOP Issuer”:  Avis Budget Rental Car Funding (AESOP) LLC.
 
 “AESOP Trustee”:  The Bank of New York Mellon Trust Company, N.A., in its
capacity as Trustee under the AESOP Base Indenture.
 
1

--------------------------------------------------------------------------------

 
 


 
 “Administrative Agent”:  JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
 
“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agents, the Co-Documentation Agent and the Administrative Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Amending Non-Extending Lender”:  any Lender who agreed to the amendments set
forth in the Second Amendment, but declined to extend any portion of its Term
Loan or Revolving Commitment, as applicable, beyond its scheduled maturity date.
 
“Applicable Margin”: (a) with respect to Non-Extended Term Loans, (i) 2.75% in
the case of ABR Loans and (ii) 3.75% in the case of Eurocurrency Loans, (b) with
respect to Revolving Loans and Swingline Loans made pursuant to Non-Extended
Revolving Commitments, (i) 3.00% in the case of ABR Loans and (ii) 4.00% in the
case of Eurocurrency Loans, (c) with respect to Extended Term Loans, (i) 3.25%
in the case of ABR Loans and (ii) 4.25% in the case of Eurocurrency Loans and
(d) with respect to Revolving Loans made pursuant to Extended Revolving
Commitments, a rate determined in accordance with the Pricing Grid, provided
that prior to and on the Non-Extended Revolving Termination Date, such rate
shall not be, in any event, lower than (x) 3.00% in the case of ABR Loans and
(y) 4.00% in the case of Eurocurrency Loans.
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d)
or (e) of Section 7.5) that yields gross proceeds to any Loan Party (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $15,000,000.
 


 
2

--------------------------------------------------------------------------------

 

 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.
 
“Australian Dollars” and “A$”:  the lawful money of Australia.
 
“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
 
“Avis Budget Finance”:  Avis Budget Finance, Inc., a Delaware corporation.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower or any Subsidiary
Borrower as a date on which the Borrower or such Subsidiary Borrower requests
the relevant Lenders to make Loans hereunder.
 
“Budget”:  as defined in Section 6.2(c).
 
“Budget Truck Division”:  the truck rental business of Budget Rent A Car System,
Inc. and its Subsidiaries.
 
“Business Day”:  any day other than a Saturday, Sunday or other day on which
banks in the State of New York are permitted to close; provided, however, that
when used in connection with a Eurocurrency Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
or deposits in any Optional Currency, as applicable, in the London Interbank
market.
 
“Canadian Dollars” and “C$”:  the lawful money of Canada.
 
“Canadian Securitization Entity” means WTH Funding Limited Partnership, WTH Car
Rental Limited Partnership, each an Ontario limited partnership, and any other
special purpose entity formed for the purpose of engaging in vehicle financing
in Canada including, without limitation, any other partnerships formed from time
to time and each of the special purpose entities that may be partners in WTH
Funding Limited Partnership, WTH Car Rental Limited Partnership or in any other
such partnerships.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the
 


 
3

--------------------------------------------------------------------------------

 




 
amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”:  any of the following, to the extent acquired for investment
and not with a view to achieving trading profits: (i) obligations fully backed
by the full faith and credit of the United States of America maturing not in
excess of twelve months from the date of acquisition, (ii) commercial paper
maturing not in excess of twelve months from the date of acquisition and rated
at least “P-1” by Moody’s or “A-1” by S&P on the date of such acquisition, (iii)
the following obligations of any Lender or any domestic commercial bank having
capital and surplus in excess of $500,000,000, which has, or the holding company
of which has, a commercial paper rating meeting the requirements specified in
clause (ii) above: (a) time deposits, certificates of deposit and acceptances
maturing not in excess of twelve months from the date of acquisition, or (b)
repurchase obligations with a term of not more than thirty days for underlying
securities of the type referred to in clause (i) above, (iv) money market funds
that invest exclusively in interest bearing, short-term money market instruments
and adhere to the minimum credit standards established by Rule 2a-7 of the
Investment Company Act of 1940, as amended, and (v) municipal securities: (a)
for which the pricing period in effect is not more than twelve months long and
(b) rated at least “P-1” by Moody’s or “A-1” by S&P.
 
“Cendant”:  Cendant Corporation, a Delaware corporation.
 
“Change in Control”: (i) the acquisition by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Closing Date), directly or indirectly,
beneficially or of record, of ownership or control of in excess of 50% of the
voting common stock of Cendant on a fully diluted basis at any time or (ii) if
at any time, individuals who at the Closing Date constituted the Board of
Directors of Cendant (together with any new directors whose election by such
Board of Directors or whose nomination for election by the shareholders of
Cendant, as the case may be, was approved by a vote of the majority of the
directors then still in office who were either directors at the Closing Date or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of Cendant, (iii)
Cendant shall cease to own, directly or through one or more Wholly-Owned
Subsidiaries, all of the capital stock of Holdings, free and clear of any direct
or indirect Liens (other than statutory Liens) or (iv) Holdings shall cease to
directly own all of the capital stock of the Borrower, free and clear of any
direct or indirect Liens (other than statutory Liens or Liens created by the
Loan Documents).  Notwithstanding anything to the contrary contained in this
definition, the consummation of the Spin-Off Transactions shall not result in a
Change in Control.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is April 19, 2006.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agent”:  as defined in the preamble hereto.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
provided, however, that Collateral shall not include the assets of any Foreign
Subsidiary or more than 66% of the voting Capital Stock of any Foreign
Subsidiary.
 


 
4

--------------------------------------------------------------------------------

 




 
“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
 
“Commitment Fee Rate”:  with respect to (i) Extended Revolving Commitments,
0.75% and (ii) Non-Extended Revolving Commitments, 0.50%.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Collateralized”:  secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the Administrative Agent and the relevant Issuing Lender.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated March 2006 and furnished to certain Lenders.
 
“Consolidated EBITDA”:  without duplication, for any period, Consolidated Net
Income plus (a) provision for taxes based on income, (b) depreciation expense
(excluding any such expense attributable to depreciation of Eligible Assets),
(c) Consolidated Total Interest Expense, (d) amortization expense (excluding any
such expense attributable to amortization of Eligible Assets), (e) non-cash
stock option and restricted stock grant expense, (f)(i) separation, integration,
restructuring and severance cash items and (ii) other extraordinary, unusual or
non-recurring cash items, in the case of each of (i) and (ii) in an aggregate
amount not to exceed $60,000,000 for any period, (g) other unusual or
non-recurring non-cash expenses or losses, including fees, expenses and charges
associated with the transactions contemplated by the Separation Agreement, (h)
unrealized losses from interest rate, foreign exchange and gasoline Swap
Agreements and (i) any other non-cash charges and expenses (including
amortization of deferred financing fees), in the case of each of (a)-(i) above,
to the extent such items are reflected as a charge in the calculation of
Consolidated Net Income for such period.  Notwithstanding the foregoing, in
calculating Consolidated EBITDA for any period, pro forma effect shall be given
to (i)(A) any non-recurring gains (losses) on business unit dispositions outside
the ordinary course of business and (B) any unusual or non-recurring non-cash
income, in the case of each of (A) and (B) above, to the extent such items are
reflected as income (losses) in the calculation of Consolidated Net Income for
such period and (ii) any cash payments made during such period in respect of
items described in clause (g) and (h) above subsequent to the fiscal quarter in
which the relevant non-cash expenses or non-cash or unrealized losses were
reflected as a charge in the calculation of Consolidated Net Income, all as
determined on a consolidated basis in accordance with GAAP. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
 


 
5

--------------------------------------------------------------------------------

 


quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property under Section 7.5(f), (g) or (h) that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $25,000,000.
 
“Consolidated Financial Statements”:  as defined in Section 4.1(b).
 
“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense”:  for any period, (a) total interest expense
paid or payable in cash (including that properly attributable to Capital Leases
Obligations, but excluding in any event (w) all capitalized interest and
amortization of debt discount and debt issuance costs, (x) upfront fees in
connection with any debt issuance and fees and expenses in connection with any
amendment of debt, and (y) debt extinguishment costs) of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing paid or payable
in cash and net cash costs (or minus net profits) under interest rate Swap
Agreements minus, (b) without duplication, any interest income of the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP during such
period (other than interest income earned on any Related Eligible
Assets).  Notwithstanding the foregoing, interest expense in respect of any (i)
Securitization Indebtedness, (ii) AESOP Indebtedness or (iii) Recourse Vehicle
Indebtedness, in an amount, for this clause (iii), of up to $750,000,000, shall
not be included in Consolidated Interest Expense; provided that for any period
when the Consolidated Leverage Ratio is less than 3.25 to 1.0, interest expense
on Recourse Vehicle Indebtedness in an amount up to $850,000,000 shall not be
included in Consolidated Interest Expense.  For purposes of calculating
Consolidated Interest Expense related to Recourse Vehicle Indebtedness, such
amount shall be equal to the product of:
 
Recourse Vehicle Indebtedness – $750,000,000 (or $850,000,000, as applicable)
x
total cash interest expense on Recourse Vehicle Indebtedness
Recourse Vehicle Indebtedness

 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income”:  for any period for which such amount is being
determined, the net income (or loss) of the Borrower and its Subsidiaries during
such period determined on a consolidated basis for such period taken as a single
accounting period in accordance with GAAP; provided that there shall be excluded
(i) income (loss) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has any equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or its Subsidiaries
 


 
6

--------------------------------------------------------------------------------

 


by such Person during such period, (ii) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (iii) any extraordinary after-tax gains and (iv) any extraordinary
or unusual pretax non-cash losses.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that, for purposes of this
definition, Indebtedness shall not include (i)(x) Securitization Indebtedness,
(y) AESOP Indebtedness or (z) Recourse Vehicle Indebtedness up to
$750,000,000;  provided that for any period when the Consolidated Leverage Ratio
is less than 3.25 to 1.0, Recourse Vehicle Indebtedness up to $850,000,000 shall
be excluded from Consolidated Total Debt, (ii) the aggregate undrawn amount of
outstanding Letters of Credit, (iii) the aggregate undrawn amount of outstanding
letters of credit under the Letter of Credit Facilities or (iv) obligations
under Swap Agreements.  In addition, for purposes of this definition, the amount
of Indebtedness at any time shall be reduced (but not to less than zero) by the
amount of Excess Cash.
 
“Consolidated Total Interest Expense”:  for any period, without duplications (a)
total interest expense paid or payable in cash (including that properly
attributable to Capital Leases Obligations) plus, (b)(x) all capitalized
interest and amortization of debt discount and debt issuance costs and (y) debt
extinguishment costs, in each case, of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net cash costs (or minus net
profits) under interest rate Swap Agreements minus, (c) without duplication, any
interest income of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP during such period (other than interest income earned on
any Related Eligible Assets).  Notwithstanding the foregoing, interest expense
in respect of any (i) Securitization Indebtedness, (ii) AESOP Indebtedness or
(iii) Recourse Vehicle Indebtedness, in an amount up to $750,000,000, shall not
be included in Consolidated Total Interest Expense; provided that for any period
when the Consolidated Leverage Ratio is less than 3.25 to 1.0, interest expense
on Recourse Vehicle Indebtedness in an amount up to $850,000,000 shall not be
included in Consolidated Total Interest Expense.  For purposes of calculating
Consolidated Total Interest Expense related to Recourse Vehicle Indebtedness,
such amount shall be equal to the product of:
 
Recourse Vehicle Indebtedness – $750,000,000 (or $850,000,000, as applicable)
x
total interest expense on Recourse Vehicle Indebtedness
Recourse Vehicle Indebtedness

 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Currency”:  Dollars or any Optional Currency.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, unless such requirement
to fund such Loan or participation in Letters of Credit or Swingline Loans is
based on such Lender's good faith determination that the conditions precedent to
funding such Loan or participation in Letters of Credit


 
7

--------------------------------------------------------------------------------




or Swingline Loans under this Agreement have not been satisfied and such Lender
has notified the Administrative Agent  in writing to that effect, (b) notified
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations generally under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations generally under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after written
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent, or (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any ownership interest in such Lender or a parent company thereof
or the exercise of control over a Lender or parent company thereof by a
Governmental Authority or instrumentality thereof.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Documentation Agents”:  as defined in the preamble hereto.
 
“Dollar Equivalent”:  on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Optional Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent.  In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Borrower or any
Subsidiary Borrower delivers a request for Revolving Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement.  As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
 
“Dollars” and “$”:  the lawful money of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“Domestic Subsidiary Borrower”:  any Subsidiary Borrower which is a Domestic
Subsidiary.
 
“Eligible Assets”:  any of the following and any proceeds thereof: (a) assets
(and interests in assets) that are of the type described as “assets under
vehicle programs” in the consolidated financial statements of the Borrower and
its Subsidiaries, dated December 31, 2005, which shall include, without
limitation, vehicles, vehicle leases, fleet maintenance contracts, fleet
management contracts, other service contracts, receivables generated by any of
the foregoing and other asset servicing rights, and (b) equity interests or
other securities issued by any Subsidiary or other Person issuing securities or
incurring Indebtedness secured by, payable from or representing beneficial
interests in, or holding title or ownership interests in, assets of the type
described in clause (a) above or interests in such assets.
 


 
8

--------------------------------------------------------------------------------

 




 
“Environmental Laws”:  all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Materials of Environmental
Concern or to health and safety matters, including without limitation, the Clean
Water Act also known as the Federal Water Pollution Control Act (“FWPCA”)
33 U.S.C. § 1251 et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C.
§§ 136 et seq., the Surface Mining Control and Reclamation Act (“SMCRA”),
30 U.S.C. §§ 1201 etseq., the Comprehensive Environmental Response, Compensation
and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment
and Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the
Emergency Planning and Community Right to Know Act (“ECPCRKA”), 42 U.S.C.
§ 11001 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
§ 6901 etseq., the Occupational Safety and Health Act as amended (“OSHA”),
29 U.S.C. § 655 and § 657, together, in each case, with any amendment thereto,
and the regulations adopted and binding publications promulgated thereunder and
all substitutions thereof.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Euro” and “€”:  the official currency of the European Union.
 
“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars or the applicable Optional Currency for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the applicable page of the Telerate screen as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period.  In the event that such rate does not appear on such page of
the Telerate screen (or otherwise on such screen), the “Eurocurrency Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurocurrency rates for the applicable Currency as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits or deposits in the applicable Optional Currency at or about 11:00 A.M.,
New York City time, two Business Days prior to the beginning of such Interest
Period in the London interbank eurocurrency for delivery on the first day of
such Interest Period for the number of days comprised therein.
 
“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
 
“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
 
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

; provided that with respect to any Eurocurrency Loan denominated in Euro or
Pounds Sterling, the Eurocurrency Rate shall the mean the Eurocurrency Base Rate
plus if applicable, as reasonably determined by the Administrative Agent in
accordance with Schedule 1.1C, the Mandatory Costs; and provided further that
the Eurocurrency Rate applicable to any Term Loan shall, in any event, be at all
times no less than 1.50%.
 


 
9

--------------------------------------------------------------------------------

 




 
“Eurocurrency Reserve Requirements”:  a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D).  Such reserve percentages shall include those imposed
under Regulation D.  Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D.  Eurocurrency Reserve Requirements shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
 
“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash”:  all cash and Cash Equivalents of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP in excess of $25,000,000.
 
“Exchange Rate”:  for any day with respect to any Optional Currency, the rate at
which such Optional Currency may be exchanged into Dollars, as set forth at
11:00 A.M., London time, on such day on the applicable Reuters currency page
with respect to such Optional Currency.  In the event that such rate does not
appear on the applicable Reuters currency page, the Exchange Rate with respect
to such Optional Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London Interbank market or other market where its
foreign currency exchange operations in respect of such Optional Currency are
then being conducted, at or about 11:00 A.M., London time, on such day for the
purchase of Dollars with such Optional Currency, for delivery two Business Days
later; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
“Excluded Person”:  as defined in the definition of “Subsidiary”.
 
“Excluded Subsidiary”:  each Subsidiary listed on Schedule 1.1B and any other
Subsidiary so long as the Borrower or any Subsidiary of the Borrower does not
have the controlling authority under the organizational documents of such
Excluded Subsidiary to incur Indebtedness on its behalf or grant Liens on its
assets (other than purchase money security interests).
 
 
“Existing Letters of Credit”:  as defined in Section 3.9.
 
“Extended Revolving Commitment”:  with respect to any Extending Revolving Lender
at any time, the portion of such Lender’s Revolving Commitment extended pursuant
to the Second Amendment (including any increase thereof in connection with the
Second Amendment).
 
“Extended Revolving Termination Date”:  the date that is the earlier of (a)
April 19, 2013 or (b) 91 calendar days prior to the Non-Extended Term Loan
Maturity Date unless on such date, either (i)
 


 
10

--------------------------------------------------------------------------------

 


the principal amount of Term Loans (other than Extended Term Loans) that remain
outstanding does not exceed $75,000,000 or (ii) the Consolidated Leverage Ratio
is not more than 4.00 to 1.00.
 
“Extended Term Loan”:  with respect to any Extending Term Loan Lender at any
time, the portion of such Lender’s outstanding Term Loan extended pursuant to
the Second Amendment (including any increase thereof in connection with the
Second Amendment).
 
“Extending Lenders”:  the Extending Term Loan Lenders and Extending Revolving
Lenders, individually or collectively, as the context may require.
 
“Extending Revolving Lender”:  (a) any Revolving Lender who has agreed to extend
all or a portion of its Revolving Commitment until the Extended Revolving
Termination Date, (b) any Replacement Revolving Lender (as defined in the Second
Amendment) or (c) any non-Extending Lender that has converted to become an
Extending Revolving Lender pursuant to Section 6 of the Second Amendment.  A
Lender shall only be an Extending Revolving Lender (x) for the period from, as
the case may be, the Second Amendment Effective Date, the date that it becomes a
Replacement Revolving Lender or the date it converts to become an Extending
Revolving Lender and (y) only with respect to its Extended Revolving Commitment
and any Loans made by it thereunder.
 
“Extending Term Loan Lender”:  (a) any Term Loan Lender who has agreed to extend
all or a portion of its outstanding Term Loan until the Extended Term Loan
Maturity Date, (b) any Replacement Term Loan Lender (as defined in the Second
Amendment) or (c) any non-Extending Lender that has converted to become an
Extending Term Loan Lender pursuant to Section 6 of the Second Amendment.  A
Lender shall only be an Extending Term Loan Lender (x) for the period from, as
the case may be, the Second Amendment Effective Date, the date that it becomes a
Replacement Term Loan Lender or the date it converts to become an Extending Term
Loan Lender and (y) only with respect to the Extended Term Loans made by it
thereunder.
 
“Extended Term Loan Maturity Date”:  earlier of (a) April 19, 2014 or (b) 91
calendar days prior to the maturity of the Senior Unsecured Notes due May 15,
2014, if such Senior Unsecured Notes have not been repaid or refinanced by such
date.
 
“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.
 
“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
 
“First Amendment Effective Date”:  December 23, 2008.
 
“Fleet Financing Forecast”:  the Borrower’s annual forecast of financing needs
for its domestic rental car rental fleet (including detailed sources and uses),
substantially in the form set forth in Section 1 of Annex A.
 


 
11

--------------------------------------------------------------------------------

 




 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Foreign Subsidiary Borrower”:  any Subsidiary Borrower that is not a Domestic
Subsidiary.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Authority”:  any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, or any
federal, state or municipal court, in each case whether of the United States or
foreign.
 
“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Subsidiaries.
 
“Guarantee and Collateral Agreement”:  the Amended and Restated Guarantee and
Collateral Agreement, dated as of the First Amendment Effective Date, as
amended, modified or supplemented from time to time.
 
“Guarantee Obligation”:  any obligation, contingent or otherwise, of the Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness (including reasonable fees and expenses related thereto)
or to purchase (or to advance or supply funds for the purchase of) any security
for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, however, that the amount of any Guarantee Obligation
shall be limited to the extent necessary so that such amount does not exceed the
value of the assets of such Person (as reflected on a consolidated balance sheet
of such Person prepared in accordance with GAAP) to which any creditor or
beneficiary of such Guarantee Obligation would have recourse.  Notwithstanding
the foregoing definition, the term “Guarantee Obligation” shall not include any
direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such general partnership or joint venture, to the extent such Indebtedness is
contractually non-recourse to the assets of such Person as a general partner or
joint venturer (other than assets comprising the capital of such general
partnership or joint venture).  The term “Guarantee Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.
 
“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.
 
“Holdings”:  as defined in the preamble hereto.
 
“Increased Amount Date”:  is defined in Section 2.23.
 
“Incremental Commitment Agreement”:  is defined in Section 2.23.
 


 
12

--------------------------------------------------------------------------------

 




 
“Incremental Loan Commitments”:  is defined in Section 2.23.
 
“Incremental Revolving Commitments”:  is defined in Section 2.23.
 
“Incremental Revolving Lender”:  is defined in Section 2.23.
 
“Incremental Revolving Loan”:  is defined in Section 2.23.
 
 “Incremental Term Loan”:  is defined in Section 2.23.
 
“Incremental Term Loan Commitments”:  is defined in Section 2.23.
 
“Incremental Term Loan Lender”:  is defined in Section 2.23.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Swap Agreements.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges with respect to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such
 


 
13

--------------------------------------------------------------------------------

 




 
Interest Period and the last day of such Interest Period, (d) as to any Loan
(other than any Revolving Loan that is an ABR Loan and any Swingline Loan), the
date of any repayment or prepayment made in respect thereof and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.
 
“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower or relevant Subsidiary Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six (or, if agreed to by all Lenders under the relevant Facility,
nine or twelve) months thereafter, as selected by the Borrower or relevant
Subsidiary Borrower by irrevocable notice to the Administrative Agent not later
than 12:00 Noon, New York City time, on the date that is three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(i)  
if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;



(ii)  
the Borrower or relevant Subsidiary Borrower may not select an Interest Period
under a particular Facility that would extend beyond the Revolving Termination
Date or beyond the date final payment is due on the Term Loans;

 
(iii)  
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

 
(iv)  
the Borrower and any relevant Subsidiary Borrower shall select Interest Periods
so as not to require a payment or prepayment of any Eurocurrency Loan during an
Interest Period for such Loan.

 
“Investments”:  as defined in Section 7.7.
 
“Issuing Lender”:  JPMorgan Chase Bank or any affiliate thereof and such other
Lenders or affiliates thereof as may be designated in writing by the Borrower
which agree in writing to act as such in accordance with the terms hereof and
are reasonably acceptable to the Administrative Agent (including the issuer of
any Existing Letters of Credit), in the capacity as issuer of any Letter of
Credit.
 
“Joinder Agreement”: is defined in Section 10.1.
 
“JPMorgan Chase Bank”:  JPMorgan Chase Bank, N.A.
 
“judgment currency”:  as defined in Section 10.13.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 


 
14

--------------------------------------------------------------------------------

 




 
“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
 
“Letter of Credit Facilities”:  the Cendant letter of credit facilities, dated
as of July 2, 2004, as such agreements may be amended, supplemented and amended
and restated from time to time.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
 “Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
 “Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
 
“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.
 
“Material Adverse Effect”:  any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (i) the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole (it being understood that a
bankruptcy filing by, or change in the actual or perceived credit quality of, or
work stoppage affecting any “big three” auto manufacturer shall not constitute a
Material Adverse Effect so long as such “big three” auto manufacturer has not
failed to perform its material performance obligations owed to the Borrower or
any of its Subsidiaries) or (ii) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders hereunder or thereunder; provided that on
the date of making the initial extensions of credit under this Agreement,
“Material Adverse Effect” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a material adverse effect on the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, excluding in any case, any
event, development or circumstance resulting from (A) general changes or
developments (other than those resulting from acts of terrorism, war or armed
hostilities) in the vehicle rental industry or in the general economy (except to
the extent such changes or developments have a disproportionate adverse effect
on the Borrower and its Subsidiaries, taken as a whole, relative to other
participants in the vehicle rental industry), (B) normal seasonal changes in the
results of operations of the Borrower and its Subsidiaries, (C) the announcement
of the Spin-Off Transactions and the consummation of the transactions
contemplated thereby, (D) changes in accounting requirements or principles or
any changes in applicable laws or interpretations thereof, or (E)
 


 


 
15

--------------------------------------------------------------------------------

 


any failure in and of itself by the Borrower or any of its Subsidiaries to meet
any estimates of revenues or earnings or other financial performance for any
period (it being agreed that the facts and circumstances giving rise to such
failure may be taken into account in determining whether there has been a
Material Adverse Effect); provided that a bankruptcy filing by, or change in the
actual or perceived credit quality of, or work stoppage affecting any “big
three” auto manufacturer shall not constitute a Material Adverse Effect so long
as such “big three” auto manufacturer has not failed to perform its material
performance obligations owed to the Borrower or any of its Subsidiaries.
 
“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.
 
“Materials of Environmental Concern”:  all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Maximum Facilities Amount”: as defined in Section 2.23.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Mortgaged Properties”:  the real properties listed on Schedule 1.1F, as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.
 
“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit H (with such changes thereto as
the Administrative Agent may approve or as shall be advisable under the law of
the jurisdiction in which such mortgage or deed of trust is to be recorded).
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements, to the extent such tax
credits or deductions or tax sharing arrangements are utilized) and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
 
“New Zealand Dollars” and “NZ$”:  the lawful money of New Zealand.
 
“Non-Excluded Taxes”:  as defined in Section 2.19(a).
 
16

--------------------------------------------------------------------------------


“Non-Extended Term Loan”:  any Term Loan or portion thereof not extended
pursuant to the Second Amendment.
 
“Non-Extended Revolving Commitment”:  any Revolving Commitment or portion
thereof not extended pursuant to the Second Amendment.
 
“Non-Extended Revolving Termination Date”:  April 19, 2011.
 
“Non-Extended Term Loan Maturity Date”:  April 19, 2012.
 
“Non-U.S. Lender”:  as defined in Section 2.19(d).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Subsidiary Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower and each Subsidiary Borrower to any
Agent or Lender (or, in the case of Specified Swap Agreements and Specified Cash
Management Agreements, any affiliate of any Agent or Lender, in each case, at
the time such agreement was entered into), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, swap coupon or termination payments, fees
or indemnities, or reasonable out-of-pocket costs or expenses (including
reasonable out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower or any Subsidiary Borrower pursuant hereto) or otherwise.
 
“OID”: is defined in Section 2.23.
 
“Optional Currency”:  at any time, Australian Dollars, Canadian Dollars, Euro,
New Zealand Dollars, Pounds Sterling and such other currencies which are
convertible into Dollars and are freely traded and available in the London
interbank eurocurrency market.
 
“original currency”:  as defined in Section 10.13.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent”:  each of Cendant, Cendant Financing Holding Company, LLC and any other
direct or indirect parent of Holdings and the Borrower.
 
“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
applicable laws or applicable rules of any governmental, regulatory or
self-regulatory body or stock exchange, the Senior Unsecured Note Indenture, or
any other agreement or
 


 
17

--------------------------------------------------------------------------------

 




 
instrument relating to Indebtedness of the Borrower or any Subsidiary Guarantor,
including in respect of any reports filed with respect to the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, or the
respective rules and regulations promulgated thereunder, (ii) an aggregate
amount not to exceed $5,000,000 in any fiscal year to permit any Parent to pay
its corporate overhead expenses incurred in the ordinary course of business, and
to pay salaries or other compensation of employees who perform services for any
Parent or for such Parent and the Borrower, provided that Cendant allocates such
overhead among its Subsidiaries in conformity with clause (vi) of this
paragraph, (iii) expenses incurred by any Parent in connection with the
acquisition, development, maintenance, ownership, prosecution, protection and
defense of its Intellectual Property and associated rights to the extent such
Intellectual Property and associated rights relate to the business or businesses
of the Borrower or any Subsidiary, (iv) indemnification obligations of any
Parent owing to directors, officers, employees or other Persons under its
charter or by-laws or pursuant to written agreements with any such Person, (v)
other operational and tax expenses of any Parent attributable to or incurred on
behalf of Holdings, the Borrower and its Subsidiaries in the ordinary course of
business, including reimbursement obligations under the Letter of Credit
Facilities and including obligations in respect of director and officer
insurance (including premiums therfor); provided, that following the completion
of the Spin-Off Transactions, all operational and tax expenses of any Parent are
deemed to be attributable to or incurred on behalf of the Borrower if the
Borrower’s and its Subsidiaries’ activities represent substantially all of the
operating activities of such Parent and all of its Subsidiaries, (vi) prior to
the completion of the Spin-Off Transactions, general corporate overhead expenses
allocated in conformity with past practices of the Borrower or as applied to
other Subsidiaries of Cendant (or, if applicable, to former Subsidiaries of
Cendant), and (vii) fees and expenses incurred by any Parent in connection with
any offering of Capital Stock or Indebtedness, (x) where the net proceeds of
such offering are intended to be received by or contributed or loaned to the
Borrower or any Subsidiary Guarantor, or (y) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary Guarantor out
of the proceeds of such offering promptly if completed.
 
“Participant”:  as defined in Section 10.6(c).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Acquisition”:  an acquisition or any series of related acquisitions
by a Loan Party (including any merger where such Loan Party (or a Subsidiary
that becomes a Loan Party) is the surviving entity) of (a) all or substantially
all of the assets or a majority of the outstanding Capital Stock of any Person
or (b) any division, line of business or other business unit of any Person (such
Person or such division, line of business or other business unit of such Person
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Borrower and its Subsidiaries pursuant to Section 7.13, so long as (i) no
Default or Event of Default shall then exist or would exist after giving effect
thereto, (ii) the Borrower shall demonstrate to the reasonable satisfaction of
the Administrative Agent (which calculations and information provided to the
Administrative Agent shall be made available to the Lenders) that, after giving
effect to the acquisition on a pro forma basis, the Borrower is in compliance
with each of the financial covenants set forth in Section 7.1 as of the most
recently ended fiscal quarter for which financial statements have been delivered
hereunder, (iii) the Administrative Agent, on behalf of the Lenders, shall have
received (or shall receive in connection with the closing of such acquisition) a
first priority perfected security interest, subject only to Permitted Liens, in
Collateral described in the Guarantee and Collateral Agreement (including,
without limitation, Capital Stock) acquired with respect to the Target in
accordance with the terms of Section 6.9 and the Target, if a Person that has
not merged with any Loan Party, shall have taken such actions as are required of
 


 
18

--------------------------------------------------------------------------------

 




 
it under Section 6.9 and (iv) such acquisition shall not be a “hostile”
acquisition and shall have been approved by the Board of Directors and/or
shareholders of the applicable Loan Party and the Target.
 
“Permitted Lien”:  any Lien permitted by Section 7.3.
 
 “Permitted Refinancing”:  any Indebtedness or Capital Stock issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund other Indebtedness; provided that:
 
(i)  the principal amount (or accreted value, if applicable) of such
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded (plus all accrued interest thereon and the amount of all
fees, expenses and premiums incurred in connection therewith);
 
(ii)  such Indebtedness has a final maturity date later than the final maturity
date of, and has a weighted average life to maturity equal to or greater than
the weighted average life to maturity of, the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and
 
(iii)  such Indebtedness is incurred by the obligor (or obligors) on the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pounds Sterling” and “£:  the lawful money of the United Kingdom.
 
“Pricing Grid”:  the table set forth below (in basis points):
 
 
Level
Specified
Rating
Applicable Margin
Eurodollar Loans
Applicable Margin
ABR Loans
Level I
≥ Ba3 from Moody’s and
≥ BB- from S&P
3.75%
2.75%
Level II
B1 from Moodys’s and
B+ from S&P
4.00%
3.00%
Level III
<B1 from Moody’s and
<B+ from S&P
4.50%
3.50%

 
In the event the Specified Rating assigned by Moody’s is not equivalent to the
Specified Rating assigned by S&P, the lower of the two Specified Ratings will
determine the Applicable Margin, unless the Specified Ratings are two or more
levels apart, in which case the Applicable Margin shall be based on Level II so
long as the lower Specified Rating is at least B1 from Moody’s or B+ from S&P.
In the event either


 
19

--------------------------------------------------------------------------------

 


 
Moody’s or S&P shall cease to assign a Specified Rating, then the Applicable
Margin shall be based on Level III. Any change in the Applicable Margin
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by the Borrower or either rating agency of
any change in the Specified Ratings or, in the absence of such announcement or
publication, on the effective date of such change in the Specified Ratings.
 


“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).
 
“Properties”:  the facilities and properties owned, leased or operated by any
Group Member.
 
“Recourse Vehicle Indebtedness”:  Indebtedness (i) secured by, payable from or
representing beneficial interests in Eligible Assets or (ii) that is unsecured,
the proceeds of which are used, directly or indirectly, to purchase Eligible
Assets, which provides for recourse to the Borrower or any Subsidiary (other
than a Securitization Entity); provided that Recourse Vehicle Indebtedness shall
not include any Indebtedness of the Borrower and Avis Budget Finance in respect
of the Senior Unsecured Notes and any Permitted Refinancing thereof.
 
“Recovery Event”:  any settlement of or payment in a principal amount greater
than $15,000,000 in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of any Loan Party.
 
“Reference Period”: as defined in the definition of  “Consolidated EBITDA”.
 
“Refunded Swingline Loans”:  as defined in Section 2.7.
 
“Register”:  as defined in Section 10.6(b).
 
“Regulation S-X”:  Regulation S-X, promulgated pursuant to the Securities Act of
1933, as such Regulation is in effect on the date hereof.
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower or relevant
Subsidiary Borrower to reimburse the Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.11(b) as a result of the delivery of a
Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
 “Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.
 
20

--------------------------------------------------------------------------------




 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Related Eligible Assets”:  Eligible Assets that secure or are the direct or
indirect source of payment for AESOP Indebtedness, Securitization Indebtedness
or Recourse Vehicle Indebtedness.
 
“Related Taxes”:  any and all Taxes required to be paid by the Borrower or any
Parent other than Taxes directly attributable to (i) the income of any entity
other than any Parent, Holdings, the Borrower or any of its Subsidiaries, (ii)
owning the Capital Stock of any corporation or other entity other than any
Parent, Holdings, the Borrower or any of its Subsidiaries or (iii) withholding
taxes on payments actually made by any Parent other than to any other Parent,
Holdings, the Borrower or any of its Subsidiaries.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replaced Term Loan”:  as defined in Section 10.1(b).
 
“Replacement Term Loan”:  as defined in Section 10.1(b).
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
 
“Requirements of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer or assistant treasurer of the
Borrower.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which
 


 
21

--------------------------------------------------------------------------------

 


such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.  The amount of the Extended Revolving Commitment
and the Non-Extended Revolving Commitment of such Lender after the Second
Amendment Effective date is set forth in Schedule 2.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the Dollar Equivalent of the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) the
Dollar Equivalent of such Lender’s Revolving Percentage of the L/C Obligations
then outstanding and (c) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loans”:  as defined in Section 2.4(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.
 
“Revolving Termination Date”:  (a) with respect to Revolving Commitments other
than Extended Revolving Commitments, the Non-Extended Revolving Termination Date
and (b) with respect to Extended Revolving Commitments, the Extended Revolving
Termination Date.
 
“S&P”:  Standard & Poor’s Ratings Group.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Second Amendment”:  the Second Amendment to this Agreement, dated as of March
10, 2010, among Holdings, Borrower, the Extending Term Loan Lenders, the
Extending Revolving Lenders and the Amending Non-Extending Lenders party
thereto.

 
“Second Amendment Effective Date”:  the date on which all the conditions set
forth in Section 10 of the Second Amendment are satisfied.

 
“Securitization Entity”:  any Subsidiary or other Person (a) engaged solely in
the business of effecting asset securitization transactions and related
activities or (b) whose primary purpose is to hold title or ownership interests
in Eligible Assets, it being understood that each Canadian Securitization
entity, shall be deemed to be a Securitization Entity.
 
“Securitization Indebtedness”:  Indebtedness incurred by or attributable to a
Securitization Entity that does not permit or provide for recourse (other than
Standard Securitization Undertakings) to the Borrower or any Subsidiary of the
Borrower (other than a Securitization Entity or a Foreign Subsidiary
 


 
22

--------------------------------------------------------------------------------

 


organized under the laws of Canada) or any property or asset of the Borrower or
any Subsidiary of the Borrower (other than the property or assets of, or any
equity interests or other securities issued by, a Securitization Entity or a
Foreign Subsidiary organized under the laws of Canada).
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
 
“Senior Unsecured Note Indenture”:  the Indenture entered into by the Borrower
and Avis Budget Finance in connection with the issuance of the Senior Unsecured
Notes, together with all instruments and other agreements entered into by the
Borrower, Avis Budget Finance and any other Subsidiary of the Borrower in
connection therewith.
 
“Senior Unsecured Notes”:  (i) the 7.625% senior notes of the Borrower and Avis
Budget Finance due 2014, (ii) the 7.75% senior notes of the Borrower and Avis
Budget Finance due 2016 and (iii) the floating rate senior notes of the Borrower
and Avis Budget Finance due 2014 issued pursuant to the Senior Unsecured Note
Indenture.
 
“Separation Agreement”:  as described on Schedule 1.1D.
 
“Significant Subsidiary”:  any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and any Lender or affiliate thereof or any Agent
or affiliate thereof, which has been designated by such Lender and the Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery by the Borrower or such Guarantor, as a “Specified Cash Management
Agreement”.
 
 
“Specified Ratings”:  the corporate credit rating assigned by Moody’s and the
corporate issuer rating assigned by S&P, in each case, with respect to the
Borrower. In the event that either Moody’s or S&P places the Borrower’s
corporate credit rating on “Watchlist” for a possible downgrade in the case of
Moody’s or the Borrowers’ corporate issuer rating on “CreditWatch” with negative
implications in the case of S&P (or, in each case, any successor, replacement or
analogous list) the Specified Rating from such rating agency shall be the next
lower rating below the then corporate credit rating or the corporate issuer
rating, as the case may be, of the Borrower assigned by such rating agency.
 


 “Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower or
any Guarantor and any counterparty that at the time such Swap Agreement was
entered into was an Agent, Lender or affiliate thereof, to hedge or mitigate its
risk with respect to interest rates, currency exchange rates or commodity
prices, including, without limitation, Swap Agreements entered into by such
parties with respect to AESOP Indebtedness, Recourse Vehicle Indebtedness or
Securitization Indebtedness.
 
“Spin-Off Transactions”:  the separation of Cendant as contemplated by the
Separation Agreement.
 
23

--------------------------------------------------------------------------------


“Standard Securitization Undertakings”:  representations, warranties (and any
related repurchase obligations), servicer obligations, guaranties, covenants and
indemnities entered into by the Borrower or any Subsidiary of the Borrower of a
type that are reasonably customary in securitizations.
 
 “Subsidiary”:  (a) with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the voting stock or other ownership interests having ordinary voting power for
the election of directors (or the equivalent) is, at the time as of which any
determination is being made, owned or controlled by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person or (b) any partnership where more than 50% of the general partners
of such partnership are owned or controlled, directly or indirectly, by (i) such
Person and/or (ii) one or more Subsidiaries of such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower; provided,
that, at Borrower’s election, any Person in which an investment is made pursuant
to Section 7.7(p) shall, so long as such investment is maintained in reliance on
such Section, not be a “Subsidiary” of the Borrower for any purpose of this
Agreement (other than Section 6.1) (each such Person referred to in this proviso
being an “Excluded Person”); provided, further, that Borrower may elect to
designate any Excluded Person as a “Subsidiary” at any time, upon which such
Excluded Person shall be a “Subsidiary” for all purposes of this Agreement and
be required to comply with all requirements applicable to such Subsidiary
herein.
 
“Subsidiary Borrower”:  any Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 10.1(c)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(c)(ii).
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Foreign
Subsidiary, Excluded Subsidiary or Securitization Entity.
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.
 
“Swingline Lender”:  JPMorgan Chase Bank, in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.6.
 
“Swingline Participation Amount”:  as defined in Section 2.7.
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Target”: as defined in the definition of “Permitted Acquisition”.
 
24

--------------------------------------------------------------------------------


“Tax Sharing Agreement”:  as described on Schedule 1.1E.
 
“Taxes” means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments.
 
“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A.
 
“Term Lender”:  each Lender that has a Term Commitment or holds a Term Loan.
 
“Term Loans”:  as defined in Section 2.1.
 
“Term Percentage”:  as to any Term Lender at any time, (i) in the case of
Extended Term Loans, the percentage which the aggregate principal amount of such
Lender’s Extended Term Loans then outstanding constitutes of the aggregate
principal amount of the Extended Term Loans then outstanding and (ii) in the
case of the Non-Extended Term Loans, the percentage which the aggregate
principal amount of such Lender’s Non-Extended Term Loans then outstanding
constitutes of the aggregate principal amount of the Non-Extended Term Loans
then outstanding.
 
 “Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“United States”:  the United States of America.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“WTH Funding LP”:  WTH Funding Limited Partnership, an Ontario limited
partnership, and any successor special purpose entity formed for the purpose of
engaging in vehicle financings in Canada.
 
1.2           Other Definitional Provisions
 (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the
 


 
25

--------------------------------------------------------------------------------

 


words “incurred” and “incurrence” shall have correlative meanings), (iv) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
SECTION 2.                      AMOUNT AND TERMS OF COMMITMENTS
 
2.1           Term Commitments.  Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a “Term Loan”) in Dollars
to the Borrower on the Closing Date in an amount not to exceed the amount of the
Term Commitment of such Lender.  The Term Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.12.


2.2           Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 12:00 Noon, New York City time, three Business
Days prior to the anticipated Closing Date, in the case of Eurocurrency Loans,
or (b) 10:00 A.M., New York City time, on the day of the anticipated Closing
Date, in the case of ABR Loans) requesting that the Term Lenders make the Term
Loans on the Closing Date and specifying the amount to be borrowed.  Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof.  Not later than 12:00 Noon, New York City time, on the Closing
Date each Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Lender.  The Administrative Agent shall credit
the account of the Borrower on the books of such office of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Term Lenders in immediately available funds.


 
26

--------------------------------------------------------------------------------

 




 
2.3           Repayment of Term Loans.  (a) The Non-Extended Term Loans shall be
repayable on each date set forth below in an amount equal to such Non-Extending
Term Loan Lender’s Term Percentage multiplied by the amount set forth below
opposite such date, subject to reduction pursuant to Section 2.17(b):


Installment
Principal Amount
April 30, 2010
$146,654.38
July 30, 2010
$146,654.38
October 29, 2010
$146,654.38
January 31, 2011
$146,654.38
April 29, 2011
$146,654.38
July 29, 2011
$146,654.38
October 31, 2011
$146,654.38
January 31, 2012
$146,654.38
Non-Extended Term Loan Maturity Date
$50,847,169.57
   



(b) The Extended Term Loans shall be repayable on each date set forth below in
an amount equal to such Extending Term Loan Lender’s Term Percentage multiplied
by the amount set forth below opposite such date, subject to reduction pursuant
to Section 2.17(b):


Installment
Principal Amount
April 30, 2010
$769,012.15
July 30, 2010
$769,012.15
October 29, 2010
$769,012.15
January 31, 2011
$769,012.15
April 29, 2011
$769,012.15
July 29, 2011
$769,012.15
October 31, 2011
$769,012.15
January 31, 2012
$769,012.15
April 30, 2012
$769,012.15
July 31, 2012
$769,012.15
October 31, 2012
$769,012.15
January 31, 2013
$769,012.15
April 30, 2013
$769,012.15
July 31, 2013
$769,012.15
October 31, 2013
$769,012.15
January 31, 2014
$769,012.15
Extended Term Loan Maturity Date
$260,475,400.97



2.4           Revolving Commitments  (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars and in any Optional Currency to the Borrower or
any Subsidiary Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the sum of the Dollar Equivalent of (i)
the L/C Obligations then outstanding and (ii) the aggregate principal amount of
the Swingline Loans then outstanding, does not exceed the amount of such
Lender’s Revolving Commitment.  During the Revolving Commitment Period the
Borrower and any Subsidiary Borrower may use the Revolving Commitments by
borrowing, prepaying


 
27

--------------------------------------------------------------------------------

 




 
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.  The Revolving Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower or any Subsidiary
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.12.  ABR Loans shall be denominated only in Dollars.


(b)           The Borrower and any relevant Subsidiary Borrower shall repay all
outstanding
Revolving Loans on the Revolving Termination Date.


2.5           Procedure for Revolving Loan Borrowing.   The Borrower and any
Subsidiary Borrower may borrow under the Revolving Commitments during the
Revolving Commitment Period on any Business Day, provided that the Borrower or
the relevant Subsidiary Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
12:00 Noon, New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans, or (b) 12:00 Noon, New York
City Time, on the date of the proposed borrowing, in the case of ABR Loans)
(provided that any such notice of a borrowing of ABR Loans under the Revolving
Facility to finance payments required by Section 3.5 may be given not later than
12:00 Noon, New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan, the Currency with respect thereto
and the respective lengths of the initial Interest Period therefor.  If no
election as to the Type of a Revolving Loan is specified in any such notice,
then the requested borrowing shall be an ABR Loan.  If no Currency with respect
to any Eurocurrency Loans is specified in any such notice, then the Borrower or
the relevant Subsidiary Borrower shall be deemed to have requested a borrowing
in Dollars.  If no Interest Period with respect to any Eurocurrency Loan is
specified in any such notice, then the Borrower or the relevant Subsidiary
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
the Swingline Lender may request, on behalf of the Borrower or any Subsidiary
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7.  Upon receipt of any such notice from the
Borrower or any Subsidiary Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof.  Each Revolving Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower or the relevant Subsidiary Borrower at the
Funding Office prior to 2:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower or the
relevant Subsidiary Borrower by the Administrative Agent crediting the account
of the Borrower or the relevant Subsidiary Borrower on the books of such office
or such other account as the Borrower or relevant Subsidiary Borrower may
specify to the Administrative Agent in writing with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.
 
2.6           Swingline Commitment.  (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower and any Subsidiary Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (“Swingline Loans”) in Dollars to the Borrower and any
Subsidiary Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and (ii)
the Borrower or the relevant Subsidiary Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if,




 
28

--------------------------------------------------------------------------------

 


after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Revolving Commitments would be less than zero.  During the
Revolving Commitment Period, the Borrower and any Subsidiary Borrower may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swingline Loans shall be ABR
Loans only.
 
(b)           The Borrower or relevant Subsidiary Borrower shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Termination Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Loan is borrowed, the Borrower or relevant Subsidiary
Borrower shall repay all Swingline Loans then outstanding.


 
2.7           Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a) Whenever the Borrower or any Subsidiary Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period).  Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof.  Not later than 3:00 P.M., New York City time, on
the Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower or
relevant Subsidiary Borrower on such Borrowing Date by depositing such proceeds
in the account of the Borrower or relevant Subsidiary Borrower with the
Administrative Agent or such other account as the Borrower or relevant
Subsidiary Borrower may specify to the Administrative Agent in writing on such
Borrowing Date in immediately available funds.


(b)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower or relevant Subsidiary
Borrower (each of which hereby irrevocably directs the Swingline Lender to act
on its behalf), on one Business Day’s notice given by the Swingline Lender no
later than 12:00 Noon, New York City time, request each Revolving Lender to
make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in an
amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice.  The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.  The Borrower and
relevant Subsidiary Borrower irrevocably authorize the Swingline Lender to
charge the Borrower’s and relevant Subsidiary Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loans.
 
(c)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or relevant
Subsidiary Borrower or if for any other reason, as determined by the Swingline
Lender in its sole discretion, Revolving Loans may not be made as contemplated
by Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan
was to have been made pursuant to the notice referred to in Section 2.7(b),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation
 


 
29

--------------------------------------------------------------------------------

 


Amount”) equal to (i) such Revolving Lender’s Revolving Percentage times (ii)
the sum of the aggregate principal amount of Swingline Loans then outstanding
that were to have been repaid with such Revolving Loans.
 
(d)  Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
(e)  Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower or any Subsidiary Borrower may have
against the Swingline Lender, the Borrower or any Subsidiary Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any Subsidiary Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any
Subsidiary Borrower, any other Loan Party or any other Revolving Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
 
2.8           Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.


(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.


2.9           Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in
effect.  Each notice delivered by the Borrower pursuant to this Section 2.9
shall be irrevocable; provided, that a notice to terminate the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or a Change in Control, in
either case, which such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Notwithstanding the foregoing, the revocation of a
termination notice


 
30

--------------------------------------------------------------------------------

 


shall not affect the Borrower’s obligation to indemnify any Lender in accordance
with Section 2.20 for any loss or expense sustained or incurred as a consequence
thereof.


2.10           Optional Prepayments.   The Borrower and any relevant Subsidiary
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice (except as otherwise
provided below) delivered to the Administrative Agent no later than 12:00 Noon,
New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 12:00 Noon, New York City time, on the day
of such prepayment, in the case of ABR Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurocurrency
Loans or ABR Loans; provided, that if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
or relevant Subsidiary Borrower shall also pay any amounts owing pursuant to
Section 2.20; provided, further, that such notice to prepay the Loans delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or a Change in Control, in either case, which such
notice may be revoked by the Borrower (by further notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Notwithstanding the foregoing, the revocation of a termination
notice shall not affect the Borrower’s obligation to indemnify any Lender in
accordance with Section 2.20 for any loss or expense sustained or incurred as a
consequence thereof.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.  Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.


2.11           Mandatory Prepayments  (a)  If any Indebtedness shall be issued
or incurred by any Group Member (excluding (i) any Indebtedness incurred in
accordance with Section 7.2, other than paragraph (y) thereof to the extent that
the Net Cash Proceeds of any such Indebtedness incurred under Section 7.2(y)
exceeds $150,000,000 and (ii) any Permitted Refinancing of Indebtedness incurred
under Section 7.2(y)), an amount equal to 75% of the Net Cash Proceeds thereof
shall be applied on the date of such issuance or incurrence, or in the event
such Net Cash Proceeds are received after 12:00 Noon, New York City time, on the
next Business Day, toward the prepayment of the Term Loans as set forth in
Section 2.11(c).


(b)  If on any date any Loan Party shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, 100% of such Net Cash Proceeds or, in the case of
any Disposition permitted by Section 7.5(f), 100% of such Net Cash Proceeds,
shall be applied within three Business Days toward the prepayment of the Term
Loans as set forth in Section 2.11(c); provided that on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans as set forth in Section 2.11(c).


(c)  Amounts to be applied in connection with prepayments of the outstanding
Term Loans pursuant to this Section 2.11 shall be applied, first, to ABR Loans
and, second, to Eurocurrency Loans and, in each case, in accordance with Section
2.17(b).  Each prepayment of the Term Loans under this Section 2.11 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.  If no Term Loans are outstanding, such remaining amounts shall be
retained by the relevant Group Member.


(d)  Notwithstanding the foregoing, the provisions of this Section 2.11 shall be
suspended at any time when the Specified Ratings are Baa3 or better from Moody’s
and BBB- or better from S&P, in each case with stable or positive outlook.


 
31

--------------------------------------------------------------------------------

 




2.12           Conversion and Continuation Options.  (a)  The Borrower or any
Subsidiary Borrower may elect from time to time to convert Eurocurrency Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower or any Subsidiary Borrower may elect from time to
time to convert ABR Loans to Eurocurrency Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.


 
(b)  Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan under a particular Facility
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations (and the Administrative Agent shall notify the
Borrower within a reasonable amount of time of any such determination), and
provided, further, that if the Borrower or such Subsidiary Borrower shall fail
to give any required notice as described above in this paragraph such Loans
shall be automatically continued as Eurocurrency Loans having an Interest Period
of one month in duration or if such continuation is not permitted pursuant to
the preceding proviso such Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
2.13           Limitations on Eurocurrency Tranches.  Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
shall be outstanding at any one time.


2.14           Interest Rates and Payment Dates.  (a)  Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate determined for such
day plus the Applicable Margin.


(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c) (i)  If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to
 


 
32

--------------------------------------------------------------------------------

 


the rate then applicable to ABR Loans under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).
 
(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.15           Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower or relevant Subsidiary Borrower and the relevant
Lenders of each determination of a Eurocurrency Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower or relevant Subsidiary Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower, any Subsidiary Borrower and the Lenders in the absence of manifest
error.  The Administrative Agent shall, at the request of the Borrower or any
Subsidiary Borrower, deliver to the Borrower or such Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.14(a).
 
2.16           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower or relevant Subsidiary Borrower)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period, or
 
(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower or relevant Subsidiary Borrower and the relevant Lenders as soon as
practicable thereafter.  If such notice is given (w) any Eurocurrency Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (x) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be continued as ABR Loans and (y) any
outstanding Eurocurrency Loans under the relevant Facility shall be converted,
on the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurocurrency
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower nor any Subsidiary Borrower have the right to convert Loans under
the relevant Facility to Eurocurrency Loans.
 
2.17           Pro Rata Treatment and Payments.  (a)  Each borrowing of
Revolving Loans by the Borrower or any Subsidiary Borrower from the Lenders
hereunder, each payment by the Borrower on


 
33

--------------------------------------------------------------------------------

 


account of any commitment fee and any reduction of the Commitments of the
Lenders shall be made pro rata according to the respective Revolving Percentages
of the relevant Lenders.


(b)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders; provided that at the option of the Borrower, all or a portion of
any optional prepayments of the Term Loans made in accordance with Section 2.10
may be applied to repay the Term Loans other than the Extended Term Loans.  The
amount of each principal prepayment of the Term Loans shall be applied to reduce
the then remaining installments of the Term Loans as directed by the
Borrower.  Amounts prepaid on account of the Term Loans may not be reborrowed.
 
(c)  Each payment (including each prepayment) by the Borrower or any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders.
 
(d)  All payments (including prepayments) to be made by the Borrower or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 1:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars or in any other applicable currency and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurocurrency Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension. Any obligation under this Agreement denominated in currency other
than Dollars should be payable in such currency unless the obligor, the obligee
and the Administrative Agent shall otherwise agree.
 
(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower or any Subsidiary
Borrower a corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate up to the greater of (i) the Federal Funds Effective
Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.  If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower or relevant Subsidiary
Borrower.
 
(f)  Unless the Administrative Agent shall have been notified in writing by the
Borrower or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Borrower or such Subsidiary Borrower hereunder that the Borrower
or such Subsidiary Borrower will not make such payment
 


 
34

--------------------------------------------------------------------------------

 


to the Administrative Agent, the Administrative Agent may assume that the
Borrower or such Subsidiary Borrower is making such payment, and the
Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Lenders their respective pro rata shares of a
corresponding amount.  If such payment is not made to the Administrative Agent
by the Borrower or relevant Subsidiary Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower or any Subsidiary Borrower.
 
2.18           Requirements of Law.  Except with respect to Taxes, which shall
be governed exclusively by Section 2.19 of this Agreement:


(a)  If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:


 
(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
 
  (ii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower or relevant Subsidiary Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower or relevant
Subsidiary Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
 
(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.
 
(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower or relevant Subsidiary Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Borrower
or relevant Subsidiary Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts incurred more than six months prior to
the date that such Lender
 


 
35

--------------------------------------------------------------------------------

 


notifies the Borrower or such Subsidiary Borrower of such Lender’s intention to
claim compensation therefor; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect.  The obligations of
the Borrower or relevant Subsidiary Borrower pursuant to this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
2.19           Taxes.  (a)  All payments made by the Borrower or any Subsidiary
Borrower under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding (a) net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (b) any branch profit taxes imposed by the United
States or any similar tax imposed by any other Governmental Authority.  If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that neither the Borrower nor any Subsidiary
Borrower shall be required to increase any such amounts payable to any Lender
with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section, (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this Agreement
(or designates a new lending office or offices) except, in the case of an
assignment or designation of a new lending office, to the extent that the Lender
making such assignment or designation was entitled, at the time of such
assignment or designation, to receive additional amounts from the Borrower or
the relevant Subsidiary Borrower with respect to Non-Excluded Taxes pursuant to
this section or (iii) that are imposed as a result of a Lender’s gross
negligence or willful misconduct.


(b)  In addition, the Borrower or any relevant Subsidiary Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.


(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any Subsidiary Borrower, as promptly as possible thereafter the Borrower or
such Subsidiary Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower or such
Subsidiary Borrower showing payment thereof.  If the Borrower or any Subsidiary
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower and each
Subsidiary Borrower shall indemnify the Administrative Agent and the Lenders for
any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
 
 
(d) Each Lender (or Transferee) (i) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the


 
36

--------------------------------------------------------------------------------

 


case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit F and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower or any Subsidiary Borrower under this Agreement and the other Loan
Documents and (ii) that is a “U.S. Person” as defined in Section 7701(a)(30) of
the Code shall deliver to the Borrower and the Administrative Agent (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of U.S. Internal Revenue Service Form W-9.  Such
forms shall be delivered by each Lender on or before the date it becomes a party
to this Agreement (or, in the case of any Participant, on or before the date
such Participant purchases the related participation).  In addition, each Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender at any other time prescribed by
applicable law or as reasonably requested by the Borrower.  Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (and any other form of certification adopted by the U.S. taxing
authorities for such purpose).


 
(e)  A Lender or Transferee that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which the
Borrower or any Subsidiary Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.
 
(f)  If the Administrative Agent, any Transferee or any Lender determines, in
its sole good faith discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or any Subsidiary Borrower or with respect to which the Borrower or any
Subsidiary Borrower has paid additional amounts pursuant to this Section 2.19,
it shall pay over such refund to the Borrower or such Subsidiary Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower or such Subsidiary Borrower under this Section 2.19 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Transferee or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the Borrower
or such Subsidiary Borrower, upon the request of the Administrative Agent , such
Transferee or such Lender, agrees to repay the amount paid over to the Borrower
or such Subsidiary Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Transferee or such Lender in the event the Administrative Agent, such
Transferee or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent, any Transferee or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower, any Subsidiary Borrower or any other Person.
 
(g)  Each Assignee shall be bound by this Section 2.19.
 
(h)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.20           Indemnity.  The Borrower or relevant Subsidiary Borrower agrees
to indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Borrower or relevant Subsidiary Borrower in making


 
37

--------------------------------------------------------------------------------

 


a borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower or such Subsidiary Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower or
relevant Subsidiary Borrower in making any prepayment of or conversion from
Eurocurrency Loans after the Borrower or such Subsidiary Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto.  Such indemnification may include an
amount up to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin and any minimum Eurocurrency Rate to the extent in effect, included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market.  A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower or relevant Subsidiary Borrower by any
Lender shall be conclusive in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.


2.21  Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or any Subsidiary Borrower or the rights of any
Lender pursuant to Section 2.18 or 2.19(a).


2.22           Replacement of Lenders.  The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) becomes a Defaulting Lender or (c) fails to give
its consent for any issue requiring the consent of 100% of the Lenders or all
affected Lenders (and such Lender is an affected Lender) and for which Lenders
holding 66 2/3 of the Loans and/or Commitments required for such vote have
consented, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.


2.23           Incremental Facilities.
 
38

--------------------------------------------------------------------------------


(a)           After the Second Amendment Effective Date and before the Extended
Term Loan Maturity Date (with respect to Term Loans) and Extended Revolving
Termination Date (with respect to Revolving Loans), as applicable, the Borrower,
by written notice to Administrative Agent, may request (i) the establishment of
one or more additional tranches of term loans (the commitments thereto, the
“Incremental Term Loan Commitments”) and/or (ii) increases in the Revolving
Commitments (the “Incremental Revolving Commitments” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”); provided
that (i) each such request shall be for not less than $25,000,000 (or such
lesser amount up to the Maximum Facilities Amount) and (ii) after giving effect
to each such request, the aggregate amount (the “Maximum Facilities Amount”) of
outstanding Term Loans and Revolving Commitments shall not exceed
$1,500,000,000.  Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the Incremental Loan
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent.  The Borrower may approach any Lender or any Person to provide all or a
portion of the Incremental Loan Commitments; provided that (i) no Lender will be
required to provide such Incremental Loan Commitment and (ii) any entity
providing all or a portion of the Incremental Loan Commitments other than a
Lender, an affiliate of a Lender or an Approved Fund, shall be reasonably
acceptable to the Administrative Agent (with such acceptance by the
Administrative Agent to not be unreasonably withheld or delayed).


(b)           In each case, such Incremental Loan Commitments shall become
effective as of the applicable Increased Amount Date, provided that (i) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such Incremental Loan Commitments, (ii) the Borrower
shall be in compliance with Section 7.1 as of the most recently ended fiscal
quarter after giving effect to such Incremental Loan Commitments, (iii) the
weighted average life to maturity of any Incremental Term Loan shall be greater
than or equal to the then-remaining weighted average life to maturity of the
Extended Term Loans, (iv) the interest rate margin in respect of any Incremental
Revolving Loans that is in effect on the Increased Amount Date (giving effect to
original issue discount (“OID”) or upfront fees, (which shall be deemed to
constitute like amounts of OID, with OID being equated to interest rates in a
manner determined by the Administrative Agent based on a four-year life to
maturity) paid to all of the Incremental Revolving Lenders in connection
therewith) shall not exceed the sum of (x) the Applicable Margin for the
Revolving Loans made pursuant to Extended Revolving Commitments that is in
effect on the Increased Amount Date, and (y) the upfront fees paid to all of the
Lenders in respect of their Extended Revolving Commitments, which shall be
equated to interest rate based on a four-year life to maturity, or if it does so
exceed the sum of such Applicable Margin and such fees, such Applicable Margin
for the Revolving Loans made pursuant to Extended Revolving Commitments shall be
increased so that the interest rate margin in respect of such Incremental
Revolving Loan that is in effect on the Increased Amount Date (giving effect to
any OID issued or upfront fees paid to all of the Incremental Lenders in
connection therewith) is no greater than the sum of (x) the Applicable Margin
for the Revolving Loans made pursuant to Extended Revolving Commitments that is
in effect on the Increased Amount Date and (y) the upfront fees paid to all of
the Lenders in respect of their Extended Revolving Commitments, (v) unless the
final maturity date of such Incremental Term Loans is at least one year later
than the final maturity date of the Extended Term Loans, the interest rate
margin in respect of such Incremental Term Loans (giving effect to OID or
upfront fees paid to all of the Incremental Term Lenders in connection therewith
(with fees and OID being equated to interest rate in the manner set forth
above)) shall not exceed the sum of (x) the Applicable Margin for the Extended
Term Loans, and (y) the upfront fees paid to all of the Lenders in respect of
their Extended Term Loans, which shall be equated to interest rate based on a
four-year life to maturity, or if it does so exceed the sum of such Applicable
Margin and such fees, such Applicable Margin for the Extended Term Loans shall
be increased so that the interest rate margin in respect of such Incremental
Term Loan (giving effect to any OID issued or upfront fees paid to all of the
Incremental Term Lenders in connection therewith) is no greater than the sum of
(x) the Applicable Margin for the Extended Term Loans and (y) the upfront fees
paid to all of the Lenders in respect of their Extended Term Loans, (vi) if the
final maturity date
 


 
39

--------------------------------------------------------------------------------

 


of such Incremental Term Loans is at least one year later than the final
maturity date of the Extended Term Loans, the interest rate margin in respect of
such Incremental Term Loans (giving effect to OID or upfront fees paid to all of
the Incremental Term Lenders in connection therewith (with fees and OID being
equated to interest rate in the manner set forth above)) shall not exceed by
more than 25 bps the sum of (x) the Applicable Margin for the Extended Term
Loans, and (y) the upfront fees paid to all of the Lenders in respect of their
Extended Term Loans, which shall be equated to interest rate based on a
four-year life to maturity, or if it does so exceed by more than 25 bps the sum
of such Applicable Margin and such fees, such Applicable Margin for the Extended
Term Loans shall be increased so that the interest rate margin in respect of
such Incremental Term Loan (giving effect to any OID issued or upfront fees paid
to all of the Incremental Term Lenders in connection therewith) is no greater
than the sum of (x) the Applicable Margin for the Extended Term Loans, (y) the
upfront fees paid to all of the Lenders in respect of their Extended Term Loans
and (z) 25 bps, and (vii) the Incremental Loan Commitments shall be effected
pursuant to one or more incremental commitment agreements in a form reasonably
acceptable to the Administrative Agent (each, a “Incremental Commitment
Agreement”) executed and delivered by the Borrower, the applicable Incremental
Term Loan Lender and the Administrative Agent pursuant to which such Incremental
Term Loan Lender agrees to be bound to the terms of this Agreement as a
Lender.  Any Incremental Term Loans made on an Increased Amount Date shall be
designated a separate tranche of Incremental Term Loans for all purposes of this
Agreement.
 
(c)           On any Increased Amount Date on which Incremental Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the Lenders with Revolving Commitments shall assign to
each Person with an Incremental Revolving Commitment (each, an “Incremental
Revolving Lender”) and each of the Incremental Revolving Lenders shall purchase
from each of the Lenders with Revolving Commitments, at the principal amount
thereof, such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Revolving Loans will be held by existing
Revolving Lenders and Incremental Revolving Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Commitments, (b) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (an “Incremental Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan and (c) each Incremental Revolving
Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto. The terms and provisions of the
Incremental Revolving Loans and Incremental Revolving Commitments shall be
identical to the Revolving Loans and the Revolving Commitments.
 
(d)           On any Increased Amount Date on which any Incremental Term Loan
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each Person with an Incremental Term Loan Commitment (each, an
“Incremental Term Loan Lender”) shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment, and (ii) each Incremental Term Loan Lender shall become a Lender
hereunder with respect to the Incremental Term Loan Commitment and the
Incremental Term Loans made pursuant thereto.
 
(e)           Each Incremental Commitment Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23.
 
2.24           Prepayments Required Due to Currency Fluctuation.  On the last
Business Day of each fiscal quarter, or at such other time as is reasonably
determined by the Administrative Agent, the Administrative Agent shall determine
the Dollar Equivalent of aggregate outstanding Revolving Extensions of
Credit.  If, at the time of such determination the aggregate outstanding
Revolving Extensions of Credit exceed the Revolving Commitments then in effect
by 5% or more, then within five Business Days


 
40

--------------------------------------------------------------------------------

 


of notice to the Borrower, the Borrower or the relevant Subsidiary Borrower
shall prepay Revolving Loans or Swingline Loans or cash collateralize the
outstanding Letters of Credit in an aggregate principal amount at least equal to
such excess; provided that the failure of the Administrative Agent to determine
the Dollar Equivalent Amount of the aggregate outstanding Revolving Extensions
of Credit as provided in this Section 2.24 shall not subject the Administrative
Agent to any liability hereunder.


2.25           Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


 (a)  if any L/C Obligations exist at the time a Revolving Lender is a
Defaulting Lender then:
 
(i)  subject to the satisfaction of the condition precedent in Section 5.2(b) of
the Credit Agreement and following notice by the Administrative Agent, all or
any part of the Defaulting Lender’s ratable participating interest in the L/C
Obligations shall be reallocated among the Revolving Lenders that are not
Defaulting Lenders in accordance with their respective Revolving Percentages
but, in any case, only to the extent the sum of the outstanding Revolving
Extensions of Credit of all Revolving Lenders that are not Defaulting Lenders
before giving effect to such reallocation plus such Defaulting Lender’s ratable
participating interest in the L/C Obligations does not exceed the total of the
Revolving Commitments of all Revolving Lenders that are not Defaulting Lenders;
provided that if such condition precedent is not satisfied on the date of such
notice by the Administrative Agent, the Borrower shall within five Business Days
following notice by the Administrative Agent, either (x) cash collateralize such
Defaulting Lender’s ratable participating interest in the L/C Obligations or (y)
backstop such Defaulting Lender’s participating interest in the L/C Obligations
with a letter of credit reasonably satisfactory to the Issuing Lender;


(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected as a result of the limitations set forth therein, the
Borrower shall within five Business Days following notice by the Administrative
Agent, either (x) cash collateralize such Defaulting Lender’s participating
interest in the L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) or (y) backstop such Defaulting Lender’s
participating interest in the L/C Obligations (after giving effect to any
partial reallocation pursuant to clause (i) above) with a letter of credit
reasonably satisfactory to the Issuing Lender, in each case, for so long as such
L/C Obligations are outstanding;


(iii)  if the Borrower cash collateralizes or backstops any portion of such
Defaulting Lender’s L/C Obligations pursuant to this paragraph (a), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized or
backstopped;


(iv)  if the L/C Obligations attributable to the Defaulting Lenders that are
Revolving Lenders is reallocated pursuant to this paragraph (a), then the fees
payable to the Lenders pursuant to Sections 2.8 and 3.3 shall be adjusted in
accordance with the non-Defaulting Lenders’ respective Revolving Percentages;


(v)  if any Defaulting Lender’s participating interest in L/C Obligations is
neither cash collateralized, backstopped nor reallocated pursuant to this
paragraph (a), then, without prejudice to any rights or remedies of the Issuing
Lenders or any Lender hereunder, all letter of credit fees payable under Section
3.3 with respect to such Defaulting Lender’s participating interest
 
41

--------------------------------------------------------------------------------


in all L/C Obligations shall be payable to the applicable Issuing Lenders until
such participating interest in all L/C Obligations is backstopped, cash
collateralized and/or reallocated;


(vii) any subsequent request for issuance, amendment or increase of any Letter
of Credit shall be subject to reallocating or cash collateralizing the relating
L/C Obligations attributable to any Defaulting Lender that is a Revolving Lender
in the manner described above; and


(viii) in the event a Revolving Lender ceases to be a Defaulting Lender, all
outstanding L/C Obligations shall be immediately reallocated ratably to the
Revolving Lenders who are not Defaulting Lenders and any cash collateral posted
in respect of such Lender’s participating interest shall be returned to the
Borrower and any letter of credit issued to backstop such Lender’s participating
interest shall be terminated, cancelled or returned to the Borrower for
cancellation, in each case, within three Business Days.
 
 
 (b)           if any Swingline Loans are outstanding at the time a Lender is a
Defaulting Lender, the Borrower shall within five Business Days following notice
by the Administrative Agent prepay such Swingline Loans or, if agreed by the
Swingline Lender, cash collateralize the participating interests in the
Swingline Loans of the Defaulting Lender on terms reasonably satisfactory to the
Swingline Lender; and


(c)           following the notice by the Administrative Agent to the Borrower
pursuant to clauses (a) or (b) above, the Swingline Lender shall not be required
to fund any Swingline Loan and the Issuing Lender shall not be required to issue
or increase any Letter of Credit unless it is reasonably satisfied that the
reallocation and cash collateral requirements described in clauses (a) and (b)
above shall be provided for.


 
SECTION 3                      LETTERS OF CREDIT
 
3.1           L/C Commitment.  (a)  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower or any Subsidiary Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall not issue any Letter of Credit if, after giving effect to such
issuance, the aggregate amount of the Available Revolving Commitments would be
less than zero.  Each Letter of Credit shall (i) be denominated in Dollars or an
Optional Currency and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Revolving Termination Date, provided that any Letter of Credit with
a one-year term may provide for the automatic renewal or renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).


(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.


3.2           Procedure for Issuance of Letter of Credit.  The Borrower or any
Subsidiary Borrower may from time to time request that the Issuing Lender issue
a Letter of Credit by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection


 
42

--------------------------------------------------------------------------------

 


therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower or relevant Subsidiary
Borrower.  The Issuing Lender shall furnish a copy of such Letter of Credit to
the Borrower or relevant Subsidiary Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).


3.3           Fees and Other Charges. (a)  The Borrower will pay a fee on all
outstanding Letters of Credit issued for the account of the Borrower and any
relevant Subsidiary Borrower at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date.  In addition, the Borrower shall
pay a fronting fee in an amount to be agreed with the Issuing Lender (but, in
any event, not greater than of 0.125% per annum) on the undrawn and unexpired
amount of each Letter of Credit issued for the account of the Borrower or any
relevant Subsidiary Borrower, payable quarterly in arrears on each Fee Payment
Date after the issuance date.
 
(b)   In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.


3.4           L/C Participations. (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower or relevant Subsidiary Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.  Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower, any Subsidiary Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any Subsidiary Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any
Subsidiary Borrower, any other Loan Party or any other L/C Participant or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing


(b)  If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during


 
43

--------------------------------------------------------------------------------

 


such period and the denominator of which is 360.  If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not made available
to the Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, the Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans
under the Revolving Facility.  A certificate of the Issuing Lender submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.


 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
relevant Subsidiary Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.
 
3.5           Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower or relevant Subsidiary Borrower shall
reimburse the Issuing Lender for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment, not later than 1:00 P.M., New York City time,
on (i) the Business Day that the Borrower or relevant Subsidiary Borrower
receives notice of such draft, if such notice is received on such day prior to
10:00 A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Borrower or relevant
Subsidiary Borrower receives such notice.  Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars or
in any other applicable currency and in immediately available funds.  Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate set forth in (x) until the Business
Day next succeeding the date of the relevant notice, Section 2.14(b) and (y)
thereafter, Section 2.14(c).


3.6           Obligations Absolute.  The obligations of the Borrower and any
relevant Subsidiary Borrower under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower or such Subsidiary
Borrower, as the case may be, may have or have had against the Issuing Lender,
any beneficiary of a Letter of Credit or any other Person.  The Borrower and
each relevant Subsidiary Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Reimbursement Obligations
under Section 3.5 of the Borrower and any relevant Subsidiary Borrower shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between or among the Borrower
or such Subsidiary Borrower, as the case may be, and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower or such Subsidiary, as the
case may be, against any beneficiary of such Letter of Credit or any such
transferee.  The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender.  The Borrower and each relevant Subsidiary
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on the Borrower or such


 
44

--------------------------------------------------------------------------------

 


Subsidiary Borrower and shall not result in any liability of the Issuing Lender
to the Borrower or such Subsidiary Borrower.


3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower or relevant Subsidiary Borrower of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower or relevant Subsidiary
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.


3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9           Existing Letters of Credit.  On and as of the Closing Date the
letters of credit set forth on Schedule 3.9 (the “Existing Letters of Credit”)
will constitute Letters of Credit under this Agreement and for the purposes
hereof will be deemed to have been issued for the account of the Borrower on the
Closing Date.


SECTION 4. REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:


4.1           Financial Condition.  (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at December
31, 2005 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies
of which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the Loans to be made
on the Closing Date and the use of proceeds thereof, (ii) the issuance of the
Senior Unsecured Notes and the use of proceeds thereof and (iii) the payment of
fees and expenses in connection with the foregoing.  The Pro Forma Balance Sheet
has been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as at December 31, 2005, assuming that the events specified in the preceding
sentence had actually occurred at such date.


(b)  The audited consolidated balance sheets of the Borrower as at December 31,
2005, December 31, 2004 and December 31, 2003, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates
(the “Consolidated Financial Statements”), reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly the consolidated
financial condition of the Borrower as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  No Group Member has
any material Guarantee Obligations, or any unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from December 31, 2005 to and including the date
hereof there has been no Disposition by any Group Member of any material part of
the business or property of the Group Members taken as a whole.
 
45

--------------------------------------------------------------------------------


4.2           No Change.  Since December 31, 2008, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.


4.3           Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except where (other than the Borrower) the
failure to be so organized, existing or in good standing could not reasonably be
expected to have a Material Adverse Effect, (b) has the power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except where failure to have such power, authority and legal right could not
reasonably be expected to have a Material Adverse Effect, (c) is duly qualified
as a foreign corporation or other organization and in good standing or has
applied for authority to operate as a foreign corporation under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and where a failure to be in good
standing as a foreign corporation would have a Material Adverse Effect and (d)
is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.


4.4           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.17.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
material Requirement of Law or any material Contractual Obligation of any Group
Member and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).  No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.


4.6           Litigation.  Except as disclosed by the Borrower to the Lenders in
writing at least three Business Days prior to the Closing Date, there shall not
exist any action, investigation, litigation or proceeding pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that if adversely determined would have a Material
Adverse Effect.


46

--------------------------------------------------------------------------------


4.7           No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.


4.8           Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property (except as
could not reasonably be expected to have a Material Adverse Effect) and none of
such property is subject to any Lien except a Permitted Lien.


4.9           Intellectual Property.  Each Group Member owns, or is licensed to
use, to its knowledge, all material Intellectual Property necessary for the
conduct of its business as currently conducted.  Except as set forth on Schedule
4.9, to each Group Member’s knowledge, no claim has been asserted and is pending
against such Group Member by any Person challenging or questioning the use of
any Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim that if adversely determined could have a material adverse effect on the
value of any material Intellectual Property owned by such Group Member.  Subject
to the foregoing sentence, the use of Intellectual Property by each Group Member
does not infringe, to its knowledge, on the rights of any Person in any material
respect.


4.10           Taxes.  Each Group Member has filed or caused to be filed all
federal, state and local income and other material tax returns that are required
to be filed by it and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member or to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect) or with respect
to which the failure to have filed such tax returns or have paid such taxes
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


4.11           Federal Regulations.  No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.


4.12           ERISA.  (a) Neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or Section
302 of ERISA) has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Plan, and
each Plan has complied in all material respects with the applicable provisions
of ERISA and the Code; (b) no termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period; (c) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount; (d) neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a liability under ERISA, and neither the Borrower nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if the Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or


 
47

--------------------------------------------------------------------------------

 


deemed made; and (e) no such Multiemployer Plan is in Reorganization or
Insolvent, except where, in each of clauses (a) through (e), such event or
condition, together with all other events or conditions, could not reasonably be
expected to have a Material Adverse Effect.


4.13           Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


4.14           Subsidiaries.  As of the Closing Date, (a) Schedule 4.14 sets
forth the name and jurisdiction of organization of each Subsidiary and, (i) as
to each such Subsidiary (other than WTH Funding LP), the percentage of each
class of Capital Stock owned by any Loan Party and (ii) in the case of WTH
Funding LP, the names of the partners of such partnership and to the extent that
the partners of such partnership are Subsidiaries, the percentage of Capital
Stock of such Subsidiaries owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary (other than WTH Funding LP), except as created by the
Loan Documents.


4.15           Use of Proceeds.  The proceeds of the Term Loans shall be used
(i) to repay AESOP Indebtedness, (ii) to pay costs and expenses in connection
with the entering into of the Loan Documents and the issuance of the Senior
Unsecured Notes and (iii) to finance the working capital needs and general
corporate purposes of the Borrower and its Subsidiaries.  The proceeds of the
Revolving Loans and the Swingline Loans, and the Letters of Credit, shall be
used to finance the working capital needs and general corporate purposes of the
Borrower and its Subsidiaries.


4.16           Accuracy of Information, etc.  No statement or information (other
than the projections and pro forma financial information) contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  As of the
Closing Date there is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.


4.17           Security Documents.  (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties (as defined in the Guarantee and Collateral Agreement), a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 4.17 in appropriate
form are


 
48

--------------------------------------------------------------------------------

 


filed in the offices specified on Schedule 4.17, the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except (i) in the case of Collateral other than Pledged Stock, Permitted
Liens and (ii) in the case of Pledged Stock, statutory Liens); and (b) When
executed, each of the Mortgages will be effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are accepted for recording in the applicable
recording offices, each such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except for any Permitted Lien other than
Liens securing Indebtedness).  Schedule 1.1F lists, as of the First Amendment
Effective Date, each parcel of owned real property and each leasehold interest
in real property located in the United States and held by the Borrower or any of
its Subsidiaries that has a value, in the reasonable opinion of the Borrower, in
excess of $400,000.
 
4.18           Certain Documents.  The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Senior Unsecured Note
Indenture and such other documents as the Administrative Agent shall have
reasonably requested.


SECTION 5.                      CONDITIONS PRECEDENT


5.1           Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
 
(a) Credit Agreement; Guarantee and Collateral Agreement.  The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, Holdings, the Borrower and each Person listed on Schedule
1.1A and (ii) the Guarantee and Collateral Agreement, executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor.


(b) Senior Unsecured Notes Issuance.  The Borrower and Avis Budget Finance shall
have received at least $1,000,000,000 in gross cash proceeds from the issuance
of the Senior Unsecured Notes on terms and conditions reasonably satisfactory to
the Joint Arrangers.


(c) Pro Forma Balance Sheet; Financial Statements.  The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) the Consolidated Financial
Statements and (iii) unaudited interim consolidated financial statements of the
Borrower for each fiscal quarter ended more than 45 days before the Closing Date
and after the date of the latest applicable financial statements delivered
pursuant to clause (ii) of this paragraph as to which such financial statements
are available, and such financial statements shall not, in the reasonable
judgment of the Lenders, reflect any material inconsistency with the financial
statements or projections contained in the Confidential Information Memorandum,
except as a result of changes thereto required by GAAP.
 
(d) Projections.  The Lenders shall have received satisfactory projections
through 2011.


(e) Approvals.  All material governmental and third party approvals necessary in
connection with the continuing operations of the Group Members, the issuance of
the Senior Unsecured Notes and the financing contemplated hereby shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being
 


 
49

--------------------------------------------------------------------------------

 


taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the issuance of the Senior Unsecured
Notes or the financing contemplated hereby.
 
(f) Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search in each jurisdiction where the Loan Parties have their
chief executive office or are organized, and such search shall reveal no Liens
on any of the assets of the Loan Parties except for Liens permitted by Section
7.3, Liens discharged on or prior to the Closing Date or Liens for which
termination arrangements have been made pursuant to documentation and on terms
satisfactory to the Administrative Agent.
 
(g) Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.  All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.
 
(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.
 
(i) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the
Borrower and its Subsidiaries, substantially in the form of Exhibit E.
 
(j) Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
 
(k) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.
 
(l) Solvency Opinion.  The Administrative Agent shall have received a
satisfactory solvency opinion from Duff & Phelps LLC that shall document the
solvency of the Borrower and its Subsidiaries after giving effect to the
financing contemplated hereby and the issuance of the Senior Unsecured Notes.
 
(m) Officer’s Certificate.  The Lenders shall have received a certificate from
the chief financial officer of the Borrower documenting the Borrower’s
compliance with the conditions set
 
50

--------------------------------------------------------------------------------


forth in paragraphs (a) and (b) of Section 5.2 on a pro forma basis after giving
effect to the financing contemplated hereby and the issuance of the Senior
Unsecured Notes.
 
5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:


(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.


(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
(c) No Excess Proceeds.  The amount of any extension of credit, after giving
effect to the application of proceeds thereof, shall not exceed the reasonable
working capital needs of the Borrower and its Subsidiaries by a material amount.
 
(d) Extensions of Credit to a Subsidiary Borrower.  The representations and
warranties contained in Sections 4.3, 4.4 and 4.5 as to any Subsidiary Borrower
to which an extension of credit is to be made shall be true and correct in all
material respects on and as of such date as if made on and as of such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
or any Subsidiary Borrower hereunder shall constitute a representation and
warranty by the Borrower, or such Subsidiary Borrower, as applicable, as of the
date of such extension of credit that the conditions contained in this Section
5.2 have been satisfied.
 
SECTION 6.                      AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall and shall cause each of its
Subsidiaries to:
 
6.1           Financial Statements.  Furnish to the Administrative Agent and
each Lender:
 
(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and
 
(b) as soon as available, but in any event not later than 55 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the
 


 
51

--------------------------------------------------------------------------------

 


figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods and shall be deemed to have been
delivered on the date on which the Borrower provides notice to the
Administrative Agent that such information has been posted on the Borrower’s
website at the website address listed on the signature pages of such notice, at
www.sec.gov or at such other website identified in such notice and accessible by
the Lenders without charge; provided that the Borrower shall deliver paper
copies of such financial statements to the Administrative Agent or any Lender
who requests the Borrower to deliver such paper copies until written notice to
cease delivering paper copies is given by the Administrative Agent or such
Lender.  The Borrower will be deemed to have satisfied the requirements of this
Section 6.1 if any parent files with the SEC and provides reports, documents and
information of the types otherwise so required, in each case within the
applicable time periods specified by the applicable rules and regulations of the
SEC, and the Borrower is not required to file such reports, documents and
information separately under the applicable rules and regulations of the SEC
(after giving effect to any exemptive relief) because of the filings by such
parent.
 
6.2           Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender (or, in the case of clause (d), to the relevant Lender):


(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a letter, written and signed by the independent certified public
accountants reporting on such financial statements describing the scope of such
financial statements and certifying that such financial statements are presented
in an accurate manner and in accordance with GAAP;


(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party and the name and jurisdiction of organization of
any new Subsidiary and the percentage of each class of Capital Stock owned by
any Loan Party and (2) a list of any Intellectual Property registrations and
applications acquired by any Loan Party since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);
 
(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a consolidated budget for the following
fiscal year (which shall include the Fleet Financing Forecast for such fiscal
year) and, as soon as available, significant revisions, if any, of such budget
with respect to such fiscal year (the “Budget”), which Budget shall in each case
be accompanied by a certificate of a Responsible Officer stating that such
Budget is based on reasonable estimates, information and assumptions and that
such Responsible Officer has no reason to believe that such Budget is incorrect
or misleading in any material respect, it being understood
 


 
52

--------------------------------------------------------------------------------

 


that such Budget is based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, and it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from Budget
by a material amount;
 
(d) unless the Borrower shall at such time have Specified Ratings of at least
Ba2 or better from Moody’s and BB or better from S&P (in each case with a stable
or positive outlook), as soon as available, but in any event not later than ten
Business Days after the end of each calendar month, a financial report setting
forth in comparative detail the Borrower’s financial performance and liquidity
for such calendar month (including rental car financing activity) against the
projected performance and liquidity for such calendar month contained in the
consolidated budget for the fiscal year (including the Fleet Financing Forecast,
it being understood that the financial performance information provided pursuant
to this Section 6.2(e) will be subject to quarterly and year-end adjustments),
substantially in the form set forth in Section 2 of Annex A; and
 
(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, its
obligations and liabilities in respect of taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member or except to the extent that failure to do so could not reasonably
be expected to result in a Material Adverse Effect.


6.4           Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence (provided that
Holdings and any of its Subsidiaries may change its organizational form so long
as such change shall not adversely affect the interests of the Lenders) and (ii)
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


6.5           Maintenance of Property; Insurance.  (a)  Keep all property
material to its business in good working order and condition consistent with
industry practices, ordinary wear and tear excepted, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect and
(b) maintain with financially sound and reputable insurance companies insurance
on all its material property in amounts and against such risks (but including in
any event, to the extent available on commercially reasonable terms, public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.


 
6.6           Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit the
Administrative Agent, and after the occurrence and during the continuance of an
Event of Default, representatives of any Lender (in coordination with the
Administrative Agent), to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
upon reasonable advance notice, and to discuss the business, operations,
properties and financial


 
53

--------------------------------------------------------------------------------

 


and other condition of the Group Members with officers and employees of the
Group Members and with their independent certified public accountants; provided
that a representative of the Loan Parties shall be permitted to be present for
any discussion with independent certified accountants referred to
above.  Notwithstanding Section 10.5, unless any such visit or inspection is
conducted after the occurrence and during the continuance of a Default or Event
of Default, the Borrower shall not be required to pay any costs or expenses
incurred by the Administrative Agent, any Lender or Lender’s representative in
connection with such visit or inspection.


6.7           Notices.  Promptly upon obtaining actual knowledge thereof, give
notice to the Administrative Agent and each Lender of:


(a) the occurrence of any Default or Event of Default;


(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
 
(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;


(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and




(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8           Environmental Laws.  (a) Comply with, and use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
binding notifications, registrations or permits required by applicable
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


(b)  Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
54

--------------------------------------------------------------------------------


 
6.9           Additional Collateral, etc. (a) With respect to any property
constituting Collateral described in the Guarantee and Collateral Agreement
acquired after the Closing Date by any Loan Party as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent; provided
that the Loan Parties shall not be required to take any such action with respect
to any Intellectual Property acquired after the Closing Date until the earlier
of the date on which (i) the aggregate value of all such Intellectual Property
with respect to which the actions described above have not already been taken
shall be at least $10,000,000 or (ii) the list describing such Intellectual
Property is required to be furnished to the Administrative Agent and each Lender
pursuant to Section 6.2(b).


(b)  With respect to any new Subsidiary (other than a Foreign Subsidiary, an
Excluded Subsidiary, an Excluded Person, a Securitization Entity or any
Subsidiary of a Foreign Subsidiary, Excluded Subsidiary or Securitization
Entity) created or acquired after the Closing Date by any Loan Party, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.


 
(c) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by any Loan Party (other than by any Foreign Subsidiary, an
Excluded Subsidiary, an Excluded Person or a Securitization Entity), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in a portion of the
Capital Stock of such new Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 66% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged), (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, and take such other action
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
55

--------------------------------------------------------------------------------


(d)  With respect to any fee interest or leasehold interest in any real property
having a value (together with improvements thereof) of at least $1,000,000
acquired after the Second Amendment Effective Date by any Group Member (other
than (x) any such real property subject to a Lien expressly permitted by Section
7.3(h) or 7.3(o) and (y) real property acquired by any Excluded Subsidiary,
Excluded Person or Foreign Subsidiary), promptly (i) execute and deliver a first
priority Mortgage, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such real property; provided that the obligation to deliver a
Mortgage covering any leasehold property shall be limited to the use by the
applicable Group Member of its commercially reasonable efforts to obtain any
necessary landlord consents or waivers and (ii) in the case of any real property
with a value of $5,000,000 or more, if requested by the Administrative Agent (x)
provide the Lenders with title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) and (y) deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 


SECTION 7.                      NEGATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
 
7.1           Financial Condition Covenants.  (a)  Consolidated Leverage
Ratio.  Permit the Consolidated Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of the Borrower ending with any fiscal
quarter set forth below (commencing with the fiscal quarter ending June 30,
2010) to exceed the ratio set forth below opposite such fiscal quarter:
 

 
Fiscal Quarter
Consolidated
Leverage Ratio
June 30, 2010
6.25 to 1.00
 
September 30, 2010
5.75 to 1.00
 
December 31, 2010
5.50 to 1.00
 
March 31, 2011
5.50 to 1.00
 
June 30, 2011
5.25 to 1.00
 
September 30, 2011
5.00 to 1.00
 
December 31, 2011
4.75 to 1.00
 
March 31, 2012
4.75 to 1.00
 
June 30, 2012
4.75 to 1.00
 
September 30, 2012
4.50 to 1.00
 
December 31, 2012
4.50 to 1.00
 
March 31, 2013
4.50 to 1.00
 
June 30, 2013
4.50 to 1.00
 
September 30, 2013
4.25 to 1.00
 
December 31, 2013
4.25 to 1.00
 
March 31, 2014
4.25 to 1.00
 

 
 
 
56

--------------------------------------------------------------------------------


(b) Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below (commencing with the
fiscal quarter ending June 30, 2010) to be less than the ratio set forth below
opposite such fiscal quarter:
 
Fiscal Quarter
Consolidated
Interest Coverage Ratio
June 30, 2010
1.30 to 1.00
September 30, 2010
1.30 to 1.00
December 31, 2010
1.35 to 1.00
March 31, 2011
1.40 to 1.00
June 30, 2011
1.45 to 1.00
September 30, 2011
1.55 to 1.00
December 31, 2011
1.60 to 1.00
March 31, 2012
1.60 to 1.00
June 30, 2012
1.65 to 1.00
September 30, 2012
1.70 to 1.00
December 31, 2012
1.70 to 1.00
March 31, 2013
1.70 to 1.00
June 30, 2013
1.70 to 1.00
September 30, 2013
1.75 to 1.00
December 31, 2013
1.75 to 1.00
March 31, 2014
1.75 to 1.00
 



7.2           Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:


(a) Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary;
 
(c) Guarantee Obligations of the Borrower, Holdings and any Subsidiary of the
Borrower in respect of the Guarantee and Collateral Agreement;
 
(d) Guarantee Obligations incurred by the Borrower or any of its Subsidiaries of
obligations of any Subsidiary Guarantor or the Borrower;
 
(e) Guarantee Obligations of the Borrower in respect of obligations under the
Letter of Credit Facilities;
 
(f) Indebtedness outstanding on the date hereof or required to be incurred
pursuant to a Contractual Obligation in existence on the date hereof (other than
AESOP Indebtedness and Securitization Indebtedness) and listed on Schedule
7.2(f) and any Permitted Refinancing thereof;
 
57

--------------------------------------------------------------------------------


 
(g) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding;
 
(h) Indebtedness of the Borrower and Avis Budget Finance in respect of the
Senior Unsecured Notes and any Permitted Refinancing thereof;
 
(i) unsecured Guarantee Obligations of Holdings and any Subsidiary of the
Borrower in respect of the Senior Unsecured Notes; provided that each guarantor
under the Senior Unsecured Notes or any Permitted Refinancing thereof shall be a
guarantor of the Obligations pursuant to the Guarantee and Collateral Agreement
or such other agreement as the Administrative Agent may approve in its
reasonable discretion;
 
(j) AESOP Indebtedness;
 
(k) Securitization Indebtedness;
 
(l) Recourse Vehicle Indebtedness;
 
(m) Indebtedness incurred in connection with any acquisition by the Borrower or
any of its Subsidiaries of vehicles directly from a manufacturer pursuant to
such manufacturer’s repurchase program; provided that (i) such Indebtedness is
not greater than the net book value of such vehicles and (ii) such vehicles
could not be financed under the AESOP Financing Program;
 
(n) Indebtedness incurred pursuant to terminal rental adjustment clause lease
financings of trucks to be used in the truck rental operations of the Borrower
and its Subsidiaries;
 
(o) Indebtedness under any Swap Agreement;
 
(p) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor incurred in
the ordinary course of business or to satisfy the general financing needs of
such Foreign Subsidiary, Excluded Subsidiary or Securitization Entity;
 
(q) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor in an amount
not to exceed $50,000,000 at any one time outstanding;
 
(r) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
 
(s) Guarantee Obligations incurred by any Foreign Subsidiary, Excluded
Subsidiary or Securitization Entity in respect of Indebtedness of any Foreign
Subsidiary, Excluded Subsidiary or Securitization Entity;
 
(t) Indebtedness of any Foreign Subsidiary in an aggregate principal amount not
to exceed $50,000,000 at any one time outstanding and any Permitted Refinancing
thereof;
 
(u) Indebtedness of any Person that becomes a Subsidiary pursuant to a Permitted
Acquisition or that is otherwise assumed by the Borrower or any of its
Subsidiaries in connection
 
58

--------------------------------------------------------------------------------


with a Permitted Acquisition which is not incurred in contemplation of such
Permitted Acquisition and any Permitted Refinancing thereof;
 
(v) unsecured or subordinated Indebtedness of the Borrower, Holdings or any
Subsidiary Guarantor of the Borrower having no scheduled principal payments or
prepayments prior to the Extended Term Loan Maturity Date incurred in connection
with Permitted Acquisitions and any Permitted Refinancing thereof;
 
(w) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;
 
(x) Indebtedness incurred in connection with the financing of any insurance
premiums; and
 
(y) additional unsecured or subordinated Indebtedness of the Borrower, Holdings
or any Subsidiary Guarantor having no scheduled principal payments or
prepayments (other than (i) as a result of change of control, asset sale, or
issuance of Capital stock or Indebtedness or (ii) pursuant to other mandatory
prepayment requirements customary for similar Indebtedness after taking into
account then prevailing market conditions, in each case, not otherwise in
conflict with the mandatory prepayment requirements contained in Section 2.11)
prior to the Extended Term Loan Maturity Date and any Permitted Refinancing
thereof;
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Indebtedness described in the clauses above, the
Borrower in its sole discretion may classify such action or event in one or more
clauses (including in part under one such clause and in part under another such
clause).
 
7.3           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:


(a) Liens for taxes, assessments, governmental charges or other similar
obligations not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;
 
(c) Liens incidental to the conduct of the Borrower’s business or the ownership
of its assets which were not incurred in connection with the borrowing of money,
and which do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;
 
(d) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(e) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
 
59

--------------------------------------------------------------------------------


(f) easements, rights-of-way, restrictions, covenants and other similar
encumbrances incurred in the ordinary course of business or of record that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
 
(g) Liens in existence on the date hereof listed on Schedule 7.3(g), securing
Indebtedness permitted by Section 7.2(f), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;
 
(h) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(g) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
 
(i) Liens created pursuant to the Security Documents;
 
(j) Liens on any Related Eligible Assets or arising out of the transfer of
Related Eligible Assets to Securitization Entities; provided that such transfer
is otherwise permitted by the Agreement;
 
(k) Liens securing Indebtedness permitted under Section 7.2(j), (k), (l), (m)
and (n);
 
(l) Liens securing judgments which do not constitute an Event of Default;
 
(m) statutory rights of tenants under leases with respect to which the Borrower
or any Subsidiary is the lessor;
 
(n) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(o) Liens existing on any property or asset prior to the acquisition thereof by
any Group Member or existing on any property or asset of any Person that becomes
a Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, and such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date on which such Person becomes a
Subsidiary, as the case may be, and any Permitted Refinancing of such
obligations; provided further that no such Liens shall be permitted to exist on
the Capital Stock of any Person that is required to be a Subsidiary Guarantor
hereunder; and
 
(p) Liens attaching solely to cash earnest money deposits in connection with any
permitted Investment or Permitted Acquisition;
 
(q) Liens on insurance policies and the proceeds thereof securing the financing
of the insurance premiums with respect thereto;
 
(r) Encumbrances permitted under Section 7.12 or otherwise imposed pursuant to
an agreement that has been entered into in connection with a Disposition of
assets; and
 
60

--------------------------------------------------------------------------------


(s) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $50,000,000 at any one time;
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Liens described in the clauses above, the Borrower in
its sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).
 
7.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:


(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary (provided that the
Wholly Owned Subsidiary shall be the continuing or surviving corporation);
provided that any such merger or consolidation of a Subsidiary Guarantor shall
only be with or into the Borrower or another Subsidiary Guarantor;
 
(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Wholly Owned Subsidiary (upon voluntary liquidation or
otherwise); provided that any such Disposition by a Subsidiary Guarantor shall
only be to the Borrower or another Subsidiary Guarantor or (ii) pursuant to a
Disposition permitted by Section 7.5; and
 
(c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.
 
7.5           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:


(a) the Disposition of obsolete or worn out property in the ordinary course of
business;
 
(b)  the sale of inventory in the ordinary course of business;
 
(c) Dispositions permitted by clause (i) of Section 7.4(b), Investments
permitted under Section 7.7 (other than Section 7.7 (m)) and Restricted Payments
permitted under Section 7.6;
 
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary; provided that any sale or issuance of any
Subsidiary Guarantor’s Capital Stock shall only be to the Borrower or another
Subsidiary Borrower;
 
(e) Dispositions of any Related Eligible Assets (i) in connection with the AESOP
Financing Program, (ii) to any Securitization Entity or (iii) in connection with
the incurrence of any Securitization Indebtedness;
 
(f) the sale of the Budget Truck Division for fair market value as determined by
the board of directors of the Borrower;
 
(g) the Disposition of other property having a fair market value not to exceed
$200,000,000 in the aggregate for any fiscal year of the Borrower;
 
61

--------------------------------------------------------------------------------


 
(h) the Dispositions listed on Schedule 7.5(h);
 
(i) Dispositions of properties subject to condemnation, eminent domain or
taking;
 
(j) leases, subleases, licenses and sublicenses of real or personal property in
the ordinary course of business;
 
(k) dispositions or use of cash and Cash Equivalents in the ordinary course of
business;
 
(l) the abandonment, termination or other disposition of intellectual property
or leasehold properties in the ordinary course of business; and
 
(m)  dispositions, discounts or forgiveness of accounts receivable in connection
with the collection or compromise thereof;
 
provided that all Dispositions permitted under paragraphs (f) and (g) of this
Section 7.5 shall be made for fair value and for at least 75% cash
consideration.
 
7.6           Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:


(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor; provided, that any non-Subsidiary Guarantor may make
Restricted Payments to any Group Member;


(b)  so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may pay dividends to Holdings and Holdings may pay
dividends to Cendant to purchase Cendant common stock or common stock options
from present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee;


(c) the Borrower may make Restricted Payments to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business
and (ii) pay any taxes that are due and payable by Holdings or the Borrower;
 
(d) (i) the Borrower may make Restricted Payments to Holdings to permit Holdings
to pay dividends to any higher tier entity to provide for the payment of (A)
Parent Expenses, (B) Related Taxes and (C) any Taxes that are due and payable by
any Group Member as part of a consolidated group or which have been paid for the
account of any Group Member pursuant to the Tax Sharing Agreement and (ii) so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may make Restricted Payments to Holdings to permit Holdings to pay
dividends to any Parent in an aggregate amount not to exceed $40,000,000 plus
50% of Consolidated Net Income of the Borrower and its Subsidiaries, determined
on a cumulative basis since April 1, 2010, during the term of this Agreement;
 
(e) Investments permitted by Section 7.7; and
 
62

--------------------------------------------------------------------------------


 
(f) any Subsidiary may make Restricted Payments (including in respect of
management fees) to the holders of the Capital Stock of such Subsidiary ratably
based on the respective ownership interests of such holders.
 
7.7           Investments
.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets constituting a business
unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:


(a) Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;
 
(b) Investments in Cash Equivalents;
 
(c) Guarantee Obligations permitted by Section 7.2;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount not to exceed $500,000 in any fiscal year;
 
(e) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
 
(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Subsidiary Guarantor;
 
(g) intercompany Investments by the Borrower or any Subsidiary Guarantor in any
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary made in the
ordinary course of business or to satisfy the general financing needs of such
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary;
 
(h) intercompany Investments by the Borrower or any Subsidiary Guarantor in any
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary in an amount
not to exceed $50,000,000 at any one time outstanding;
 
(i) intercompany Investments by any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity in any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
 
(j) Restricted Payments to Cendant permitted by Section 7.6 in the form of loans
and advances;
 
(k) Investments listed on Schedule 7.7(k);
 
(l) Permitted Acquisitions, provided that the aggregate amount (or, in the case
of consideration consisting of assets, fair market value) of the consideration
paid by the Borrower and its Subsidiaries (net of acquired cash and Cash
Equivalents and excluding consideration in respect of acquired vehicles as long
as (i) the purchase price for such vehicles does not exceed their fair market
value and (ii) such vehicles will be financed in the Borrower’s normal operation
of its business through the AESOP Financing Program or any other similar
financing program, or will be
 


 
63

--------------------------------------------------------------------------------

 


replaced with vehicles financed through the AESOP Financing Program or any other
similar financing program) shall not exceed (i) $50,000,000 or (ii) $200,000,000
in the event that after giving pro forma effect to such acquisition, the
Consolidated Leverage Ratio is less than 4.00 to 1.00 as of the most recently
ended fiscal quarter for which financial statements have been delivered
hereunder, in each case, on a cumulative basis for all such acquisitions;
 
(m) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments permitted under Sections 7.2, 7.3, 7.4, 7.5 or
7.6 respectively;
 
(n) any seller-financing or other non-cash consideration received in connection
with Dispositions permitted by Section 7.5;
 
(o) the Borrower or any Subsidiary may make Investments to purchase from a
minority shareholder the Capital Stock of such shareholder in a joint venture
entity in which any Group Member owns a majority equity interest (regardless of
whether such a joint venture entity is a Subsidiary); and
 
(p) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $50,000,000 during the term of this Agreement;
 
provided, that (i) if the Group Member’s action or event meets the criteria of
more than one of the types of Investments described in the clauses above, the
Borrower in its sole discretion may classify such action or event in one or more
clauses (including in part under one such clause and in part under another such
clause) and (ii) the Borrower and its Subsidiaries may not make any Investment
in an Excluded Person except to the extent permitted by Section 7.7(p).
 
7.8           Optional Payments and Modifications of Certain Agreements. 
(a)  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Indebtedness permitted by Section 7.2(h),
(t) or (v); provided that any such Indebtedness may be repaid, prepaid,
repurchased or redeemed (i) in connection with a Permitted Refinancing or (ii)
for consideration (including any premium paid in connection therewith) in an
aggregate amount of up to $50,000,000 plus an additional $50,000,000 in the
event that after giving pro forma effect to such prepayment, repurchase or
redemption, the Consolidated Leverage Ratio is less than 4.00 to 1.00, (b)
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior
Unsecured Notes in a manner materially adverse to the Lenders or (c) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Separation
Agreement or the Tax Sharing Agreement in a manner materially adverse to the
Lenders, it being understood that an increase of the obligations or potential
liability of Cendant resulting from any such amendment, modification or other
change to the Separation Agreement or Tax Sharing Agreement shall not, in and of
itself, be regarded as materially adverse to the Lenders.
 
7.9           Transactions with Affiliates.  Enter into any transaction (other
than (i) transactions listed on Schedule 7.9, (ii) transactions permitted by
Section 7.6, (iii) Investments permitted by Section 7.7(d) and (o), (iv)
Investments in joint ventures permitted by Section 7.7 and (v) issuances of
Equity Interests, including any servicing agreement, purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than Holdings,
the Borrower or any Subsidiary) unless such transaction is (a) otherwise
permitted under this Agreement and (b) upon fair and reasonable terms taken as a
whole no less favorable to the relevant Group Member than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.


 
64

--------------------------------------------------------------------------------

 




7.10           Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member
except sale-lease back transactions relating to Eligible Assets not in excess of
$50,000,000 and without duplication of any such transactions permitted by
Section 7.2.


7.11           Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.


7.12           Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower (other than a Securitization
Entity) to (a) make Restricted Payments in respect of any Capital Stock of such
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower, (b) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (c) transfer any of
its assets to the Borrower or any other Subsidiary of the Borrower, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary or assets imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary or such assets other than the
Senior Unsecured Note Indenture and such other agreements listed on Schedule
7.12 , (iii) restrictions which are not more restrictive than those contained in
this Agreement contained in any documents governing any Indebtedness incurred in
accordance with the provisions of this Agreement, (iv) any documents relating to
joint ventures to the extent that such joint ventures are not prohibited
hereunder, (v) any agreement in effect at the time a Person became a Subsidiary
or assets are first acquired pursuant to an Investment permitted under Section
7.7, so long as (x) such agreement was not entered into solely in contemplation
of such Investment and (y) such encumbrance or restriction applies only to such
Person and assets, and (vi)with respect to the restrictions in clause (c), (x)
restrictions or conditions imposed by any agreement relating to secured debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such debt, and (y) customary provisions in leases,
licenses or contracts restricting assignability or subleasing prohibit the
granting of Liens on the rights contained therein; provided that loans made by
the Borrower or any Subsidiary to any other Subsidiary that is a Securitization
Entity or a partner or direct equity owner of a Securitization Entity may be
subject to customary repayment restrictions required by the lenders to such
Securitization Entity.


 
7.13           Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.


7.14           Business Activities of Holdings.  In the case of Holdings, (i)
conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than those incidental to
its ownership of the Capital Stock of the Borrower, (ii) incur, create, assume
or suffer to exist any Indebtedness or other liabilities or financial
obligations, except (w) Guarantee Obligations permitted pursuant to Section
7.2(c) and 7.2(i), (x) nonconsensual obligations imposed by operation of law,
(y) obligations pursuant to the Loan Documents to which it is a party and (z)
obligations with respect to its Capital Stock, or (iii) own, lease, manage or
otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents (other than cash received from capital contributions to, or the
issuance of Capital Stock by Holdings) other than the ownership of shares of
Capital Stock of the Borrower.
 


 
65

--------------------------------------------------------------------------------

 


SECTION 8.                      EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower or any Subsidiary Borrower shall fail to pay any principal of
any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower or any Subsidiary Borrower shall fail to pay any
interest on any Loan or Reimbursement Obligation, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been false or misleading in any material respect on or as of the date made
or delivered; or
 
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 6.4 or 6.6(b) of the Guarantee and Collateral Agreement; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness (x) the outstanding principal amount of
which exceeds in the aggregate $50,000,000; and (y) in the case of such
Indebtedness which is Securitization Indebtedness (including AESOP
Indebtedness), (1) an amortization or termination event pursuant to a
securitization program prior to the end of the scheduled term or revolving
period thereunder shall have occurred, (2) the Borrower and its Subsidiaries
shall become unable to finance the purchase of vehicles and (3) the Borrower
shall have failed, by the 45th day after the occurrence of an event referred to
in clause (y)(1) and the expiration of all grace periods applicable thereto, to
either (A) replace such securitization program with an alternative source of
financing having terms not materially adverse to the Lenders from the program
being replaced or having terms acceptable to the Required Lenders, or (B) obtain
a waiver with respect to the occurrence of such event from the applicable
required noteholders or lenders under such
 


 
66

--------------------------------------------------------------------------------

 


securitization program, and provided that until and unless the event described
in clause (y)(3) shall have occurred, no Event of Default shall exist as a
result of the occurrence of an event referred to in clause (y)(1).  Upon the
entering into of any replacement facility referred to in clause (y)(1)(A), the
Borrower shall deliver to the Administrative Agent a written officer’s
certificate providing that the Borrower has sufficient vehicle financing
arrangements available to it to carry-on its business activities consistent, in
all material respects, with its past practices; or
 
(f) (i) any Group Member (other than any Subsidiary which is not a Significant
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member (other than any Subsidiary
which is not a Significant Subsidiary) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed or undischarged for a
period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
 
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions in this clause (g), if any,
could reasonably be expected to have a Material Adverse Effect; or
 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (to the extent not paid or fully covered
by insurance provided by a carrier not disputing coverage) of $50,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or
 
67

--------------------------------------------------------------------------------


(i) any material provision of any Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to any Collateral, other than
Collateral having a de minimus value (unless due to action or inaction by the
Administrative Agent); or
 
(j) the guarantees contained in Section 2 and Section 3 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k) the occurrence of a Change in Control;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower or any
Subsidiary Borrower, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon) and all other amounts owing under
this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower or the relevant Subsidiary Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower and any Subsidiary Borrower
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower and any Subsidiary
Borrower hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower or such Subsidiary Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower and each Subsidiary Borrower.
 
SECTION 9.                      THE AGENTS


9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative
 
68

--------------------------------------------------------------------------------


Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.


9.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.


9.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.


9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, e-mail, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Holdings or the Borrower),
independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.


9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Holdings, the
Borrower or any Subsidiary Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this


 
69

--------------------------------------------------------------------------------

 




Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.


9.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.


9.7           Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Holdings, the Borrower or any
Subsidiary Borrower and without limiting the obligation of Holdings, the
Borrower or any Subsidiary Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.


9.8           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.




 
70

--------------------------------------------------------------------------------

 


9.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent may, on behalf of the Lenders and with the consent
of the Borrower (such consent not to be unreasonably withheld), appoint a
successor Administrative Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.


9.10           Co-Documentation Agent, Documentation Agent and Syndication
Agent.  Neither of the Co-Documentation Agent, the Documentation Agents nor the
Syndication Agent shall have any duties or responsibilities hereunder in its
capacity as such.


SECTION 10.                                MISCELLANEOUS




10.1           Amendments and Waivers.  (a)           Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive any
principal amount or extend the final scheduled date of maturity of any Loan or
any Reimbursement Obligation or extend the scheduled date of any amortization
payment in respect of any Term Loan (for the purpose of clarity each of the
foregoing not to include any waiver of a prepayment), reduce the stated rate of
any interest or fee payable hereunder (except (1) in connection with the waiver
of applicability of any post-default increase in interest rates (which waiver
shall be effective with the consent of the Majority Facility Lenders of each
adversely affected Facility) and (2) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (A)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent


 
71

--------------------------------------------------------------------------------

 


of such Lender; (C) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower or any
Subsidiary Borrower of any of its rights and obligations under this Agreement
and the other Loan Documents, release all or substantially all of the Collateral
or release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement except as otherwise
provided in the Loan Documents, in each case without the written consent of all
Lenders; (D) amend, modify or waive any provision of Section 2.11 or 2.17
without the written consent of the Majority Facility Lenders in respect of each
Facility adversely affected thereby; (E) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (F) after the Closing Date,
amend, modify or waive any provision of Section 5.2 without the written consent
of the Majority Facility Lenders with respect of the Revolving Facility, (G)
amend, modify or waive any provision of Section 9 without the written consent of
the Administrative Agent; (H) amend, modify or waive any provision of Section
2.6 or 2.7 without the written consent of the Swingline Lender; or (I) amend,
modify or waive any provision of Section 3 without the written consent of the
Issuing Lender.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.


(b)  Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrower and each of the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (ii) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Replaced Term
Loans and (iii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term Loans at the time of such refinancing.


(c)  In addition, notwithstanding the foregoing, this Agreement may be amended
without consent of the Lenders, so long as no Default or Event of Default shall
have occurred and be continuing, as follows:
 
(i)  to designate any Domestic Subsidiary of the Borrower as a Domestic
Subsidiary Borrower under the Revolving Facility upon (A) ten Business Days
prior notice to the Lenders (such notice to contain the name, primary business
address and taxpayer identification number of such Subsidiary), (B) the
execution and delivery by the Borrower, such Subsidiary and the Administrative
Agent of a Joinder Agreement, substantially in the form of Exhibit G (a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower, (C)
the agreement and acknowledgment by the Borrower and each other Subsidiary
Borrower that the Guarantee and Collateral Agreement covers the Obligations of
such Subsidiary and (D) the delivery to the Administrative Agent of (1)
corporate or other applicable resolutions, other corporate or other applicable
documents, certificates and legal opinions in respect of such Subsidiary
reasonably equivalent to comparable documents delivered on the Closing Date and
(2) such other documents with respect thereto as the Administrative Agent shall
reasonably request; and


 
72

--------------------------------------------------------------------------------

 




(ii)  to remove any Subsidiary as a Subsidiary Borrower upon execution and
delivery by the Borrower to the Administrative Agent of a written notification
to such effect and repayment in full of all Loans made to such Subsidiary
Borrower, cash collateralization of all L/C Obligations in respect of any
Letters of Credit issued for the account of such Subsidiary Borrower and
repayment in full of all other amounts owing by such Subsidiary Borrower under
this Agreement and the other Loan Documents (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement).


10.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy or electronic transmission), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic transmission, when received, addressed as
follows in the case of Holdings, the Borrower and the Administrative Agent, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:


Holdings:
Avis Budget Holdings, LLC
 
1 Campus Drive
Parsippany, New Jersey 07054
Attention:  David B. Wyshner
 
Telecopy:  (973) 496-5080
 
Telephone:  (973) 496-7938
   
Borrower:
Avis Budget Car Rental, LLC
 
1 Campus Drive
Parsippany, New Jersey 07054
Attention:  David B. Wyshner
 
Telecopy:  (973) 496-5080
 
Telephone:  (973) 496-7938
   
Administrative Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin Street
10th Floor
Houston, Texas 77002
 
Attn: Syed A Abbas
Telecopy: (713) 750-2938
Telephone: (713) 750-7924
   
with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
Floor 24
New York, NY 10179
Attention:  Robert Kellas
Telecopy:  212-270-5100
Telephone: 212-270-3560
 
   

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 


 
73

--------------------------------------------------------------------------------

 


 


 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


10.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


10.4           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5           Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of Simpson Thacher & Bartlett LLP and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel to the
Lenders and of counsel to the Administrative Agent; provided, that the Borrower
shall not be liable for the fees and disbursements of more than one separate
firm for the Lenders (unless there shall exist an actual conflict of interest
among the Lenders) in connection with any one action or any separate but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or extra-judicial resolution of claims
without the Borrower’s written consent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and similar taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (other than with respect to taxes, which shall be
governed exclusively by Section 2.19) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the


 
74

--------------------------------------------------------------------------------

 


Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee; provided further, that that
the Borrower shall not be liable for the fees and disbursements of more than one
separate firm for any Indemnitees (unless there shall exist an actual conflict
of interest among such Indemnitees) in connection with any one action or any
separate but substantially similar or related actions in the same jurisdiction,
nor shall the Borrower be liable for any settlement or extra-judicial resolution
of such Indemnitees’ claims without the Borrower’s written consent.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to David B. Wyshner (Telephone No.  973-496-7938)
(Telecopy No. 973-496-5080), at the address of the Borrower set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  The agreements in
this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.


10.6           Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:


(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8(a) or (f) has occurred and is continuing, any other
Person; and


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund.


(C) the Issuing Lender, provided that no consent of the Issuing Lender shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment.


(ii) Assignments shall be subject to the following additional conditions:
 
75

--------------------------------------------------------------------------------


(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than, in
the case of the Revolving Facility, $5,000,000 or, in the case of the Term
Facility, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the


 
76

--------------------------------------------------------------------------------

 


information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c)(i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, and subject to paragraph (c)(ii) of
this Section, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.


(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant shall not be entitled to receive any funds directly from the
Borrower in respect of Sections 2.18, 2.19, 2.20 or 10.7 unless such Participant
shall have provided to Administrative Agent, acting for this purpose as an agent
of the Borrower, such information as is required to be recorded in the Register
pursuant to paragraph (b)(iv) above as if such Participant were a Lender.  Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 2.19 unless such Participant complies with Section 2.19(d) as though it
were a Lender.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
 
             (f)  Notwithstanding the foregoing, any Conduit Lender may assign
any or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b).  Each of Holdings, the
Borrower, each Subsidiary Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any
 


 
77

--------------------------------------------------------------------------------

 


loss, cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period of forbearance.
 
10.7           Adjustments; Set-off.  (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall, at any time after the Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 8, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.


(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings, the Borrower or
any Subsidiary Borrower, any such notice being expressly waived by Holdings, the
Borrower and each Subsidiary Borrower to the extent permitted by applicable law,
upon any amount becoming due and payable by Holdings, the Borrower or any
Subsidiary Borrower hereunder (whether at the stated maturity, by acceleration
or otherwise), to set off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Holdings, the Borrower or such
Subsidiary Borrower, as the case may be.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.


10.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.


10.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


10.10           Integration.  This Agreement and the other Loan Documents
represent the entire agreement of Holdings, the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
 
78

--------------------------------------------------------------------------------


10.11          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


10.12           Submission To Jurisdiction; Waivers.  Each of the Agents,
Lenders, Holdings, the Borrower and the Subsidiary Borrowers hereby irrevocably
and unconditionally:


(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;


(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings, the Borrower
or the relevant Subsidiary Borrower, as the case may be, at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;


(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and




(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


10.13           Judgment.  The obligations of the Borrower or any Subsidiary
Borrower in respect of this Agreement and the other Loan Documents due to any
party hereto shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which the sum originally due to such party
is denominated (the “original currency”), be discharged only to the extent that
on the Business Day following receipt by such party of any sum adjudged to be so
due in the judgment currency such party may in accordance with normal banking
procedures purchase the original currency with the judgment currency; if the
amount of the original currency so purchased is less than the sum originally due
under such judgment to such party in the original currency, the Borrower or such
Subsidiary Borrower, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party agrees to remit to the
Borrower such excess.  The provisions of this Section 10.13 shall survive the
termination of this Agreement and payment of the obligations of the Borrower and
the Subsidiary Borrowers under this Agreement and the other Loan Documents.


10.14           Acknowledgements.  Each of Holdings, the Borrower and the
Subsidiary Borrowers hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;


 
79

--------------------------------------------------------------------------------

 




(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings, the Borrower or any Subsidiary Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Holdings, the Borrower or any Subsidiary Borrower, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and




(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower or any Subsidiary Borrower and the
Lenders.


10.15           Releases of Guarantees and Liens.  (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.


(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding (or such Letters
of Credit are Collateralized), the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.


10.16           Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates for performing the purposes of a Loan
Document, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, after notice to the
Borrower if reasonably feasible, (f) if requested or required to do so in
connection with any litigation or similar proceeding, after notice to the
Borrower if reasonably feasible, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.
 
10.17           WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


80

--------------------------------------------------------------------------------


10.18           USA Patriot Act.  Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies Holdings
and the Borrower, which information includes the name and address of Holdings
and the Borrower and other information that will allow such Lender to identify
Holdings and the Borrower in accordance with the USA Patriot Act


 
81

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
AVIS BUDGET HOLDINGS, LLC
 
By: 

--------------------------------------------------------------------------------

        Name: 
Title:   
 
AVIS BUDGET CAR RENTAL, LLC
 
By:      

--------------------------------------------------------------------------------

        Name: 
Title: 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
 
By:                                                  

--------------------------------------------------------------------------------

        Name: 
Title: 
 
DEUTSCHE BANK SECURITIES INC., as Syndication Agent
 
By:                                                      

--------------------------------------------------------------------------------

        Name:
Title:
 
By:  

--------------------------------------------------------------------------------

        Name:
Title:
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
By:                                                      

--------------------------------------------------------------------------------

        Name:
Title:
 
By:                                                      

--------------------------------------------------------------------------------

        Name:
Title:
 


 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A., as a Documentation Agent and as a Lender
 
By:                                                      

--------------------------------------------------------------------------------

        Name:
Title:
 
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK NEW YORK BRANCH (formerly known as
CALYON), as a Documentation Agent and as a Lender
 
By:  

--------------------------------------------------------------------------------

        Name:
Title:
 
CITICORP USA, INC., as a Documentation Agent and as a Lender
 
By:       

--------------------------------------------------------------------------------

        Name:
Title:
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender
 
By:  

--------------------------------------------------------------------------------

        Name:
Title:
 


 
 

--------------------------------------------------------------------------------

 


Schedule 2
REVOLVING COMMITMENTS


Lenders
Aggregate
Revolving Commitments
 
Extended Revolving Commitments2
 
Non-Extended Revolving Commitments
JPMORGAN CHASE BANK, N.A.
$125,000,000.00
$125,000,000.00
$0.00
DEUTSCHE BANK AG NEW YORK BRANCH
$125,000,000.00
$125,000,000.00
$0.00
DEUTSCHE BANK AG NEW YORK BRANCH GCT
$30,666,666.67
$0.00
$30,666,666.67
DEUTSCHE BANK AG - LONDON BRANCH
$2,300,000.00
$0.00
$2,300,000.00
BANK OF AMERICA, N.A.
$97,033,333.33
$97,033,333.33
$0.00
CITIBANK, N.A.
$95,833,333.33
$95,833,333.33
$0.00
WACHOVIA BANK, NATIONAL ASSOCIATION
$82,033,333.33
$82,033,333.33
$0.00
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (fka CALYON)
$82,033,333.33
$82,033,333.33
$0.00
BARCLAYS BANK PLC
$82,000,000.00
$82,000,000.00
$0.00
THE ROYAL BANK OF SCOTLAND PLC
$75,000,000.00
$75,000,000.00
$0.00
THE BANK OF NOVA SCOTIA
$57,500,000.00
$57,500,000.00
$0.00
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD
$46,000,000.00
$46,000,000.00
$0.00
CREDIT SUISSE GROUP AG
$34,500,000.00
$0.00
$34,500,000.00
SUMITOMO MITSUI BANKING CORPORATION
$30,666,666.66
$30,666,666.66
$0.00
BANK OF MONTREAL
$27,600,000.00
$27,600,000.00
$0.00
COMMERZBANK AG
$24,533,333.33
$0.00
$24,533,333.33
MIZUHO CORPORATE BANK LTD
$19,500,000.00
 $0.00
$19,500,000.00
WELLS FARGO BANK, NATIONAL ASSOCIATION
$19,166,666.67
$19,166,666.67
$0.00
THE BANK OF NEW YORK MELLON
$19,166,666.67
$0.00
$19,166,666.67
IBM CREDIT LLC
$19,166,666.67
$0.00
$19,166,666.67
UNICREDIT BANK AG, NEW YORK BRANCH
$15,333,333.34
$15,333,333.34
$0.00
FIRST COMMERCIAL BANK LTD
$15,333,333.33
$0.00
$15,333,333.33
BANK HAPOALIM BM
$11,500,000.00
$0.00
$11,500,000.00
WESTPAC BANKING CORPORATION
$9,200,000.00
$9,200,000.00
$0.00
MERRILL LYNCH CAPITAL CORPORATION
$7,666,666.67
$7,666,666.67
$0.00
NATIXIS
$7,666,666.67
$0.00
$7,666,666.67
CHANG HWA COMMERCIAL BANK LIMITED
$7,666,666.67
$0.00
$7,666,666.67
RAYMOND JAMES BANK, FSB
$6,133,333.34
$6,133,333.34
$0.00

 
 
 


 



--------------------------------------------------------------------------------

 
2After giving effect to the reduction of the Extended Revolving Commitments
pursuant to Section 4 of the Second   Amendment.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Form of Commitment Reduction Notice
 
Reference is made to the Credit Agreement dated as of April 19, 2006 (as amended
from time to time, the “Credit Agreement”) among Avis Budget Car Rental, LLC,
the Lenders and other parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent.  Capitalized terms used but not defined herein are used
with the meanings assigned to them in the Credit Agreement.
 
The undersigned Lender hereby elects to have its Revolving Commitment reduced in
accordance with Section 4 of the Second Amendment.
 


 
Lender Name:                     _________________
 
 
Revolving Commitment: $ _________________


 


 
 
 
                    
[          ]
By:
 
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT C
 
Form of Guarantee and Collateral Acknowledgement
 
Reference is made to the Credit Agreement dated as of April 19, 2006 (as amended
from time to time, the “Credit Agreement”) among others Avis Budget Car Rental,
LLC, the Lenders and other parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent.  Capitalized terms used but not defined herein are used
with the meanings assigned to them in the Credit Agreement.
 
Each Loan Party executing a copy of this Guarantee and Collateral
Acknowledgement confirms and agrees that notwithstanding the effectiveness of
the foregoing Second Amendment, each Loan Document to which such Person is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, in each case as amended by the Second
Amendment.
 
 
 
                    
[          ]
By:
 
   
Name:
   
Title:


 
 
 
                    
 
   
 
   
 
       